 
Exhibit 10.1
 


EXECUTION COPY
 


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



$6,850,000,000
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
CHARTER COMMUNICATIONS OPERATING, LLC,
as Borrower,
 
CCO HOLDINGS, LLC,
 
J. P. MORGAN SECURITIES INC., BANC OF AMERICA SECURITIES LLC
and CITIGROUP GLOBAL MARKETS, INC.,
as Co-Lead Arrangers
 
J. P. MORGAN SECURITIES INC., BANC OF AMERICA SECURITIES LLC
and CITIGROUP GLOBAL MARKETS, INC.,
as Joint Bookrunners
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
JPMORGAN CHASE BANK, N.A. and
BANK OF AMERICA, N.A.,
as Syndication Agents
 
and
 
CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE BANK SECURITIES INC.,
GENERAL ELECTRIC CAPITAL CORPORATION and CITICORP NORTH AMERICA, INC.,
as Documentation Agents
 
Dated as of March 18, 1999,
as Amended and Restated as of April 28, 2006



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 


--------------------------------------------------------------------------------

 




TABLE OF CONTENTS
                                                              Page
 
 
 

SECTION I. DEFINITIONS
 1
          Section 1.1. Defined Terms
 1
  Section 1.2.
Other Definitional Provisions; Pro Forma Calculations
25

 

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
27
          Section 2.1.
Commitments
 27
  Section 2.2.
Procedure for Borrowing
 28
  Section 2.3.
Repayment of Loans
 28
  Section 2.4. Swingline Commitment
29
  Section 2.5. Procedure ofr Swingling Borrowing; Refunding of Swingline Loans
 29
  Section 2.6. Commitment Fees, Etc.
30
  Section 2.7. Termination or Reduction of Commitments
 31
  Section 2.8. Optional Prepayments
 31
  Section 2.9. Mandatory Prepayments
 31
  Section 2.10. Conversion and Continuation Options
 32
  Section 2.11. Limitations on Eurodollar Tranches
 32
  Section 2.12. Interest Rates and Payment Dates
 32
  Section 2.13. Computation of Interest and Fees
 33
  Section 2.14. Inability to Determine Interest Rate
 33
  Section 2.15. Pro Rata Treatment and Payments
 34
  Section 2.16. Requirements of Law
 35
  Section 2.17. Taxes
 36
  Section 2.18. Indemnity
 37
   Section 2.19. Change of Lending Office
 38
   Section 2.20. Replacement of Lenders
 38

                                                      

SECTION 3. LETTERS OF CREDIT
39
          Section 3.1.
L/C Commitment
39
  Section 3.2.
Procedure for Issuance of Letter of Credit
 39
  Section 3.3. Fees and Other Charges
 40
  Section 3.4. L/C Participations
 40
  Section 3.5. Reimbursement Obligation of the Borrower
 41
  Section 3.6. Obligations Absolute
 41
  Section 3.7. Letter of Credit Payments
 41
  Section 3.8. Applications.
 42

 

SECTION 4. REPRESENTATIONS AND WARRANTIES
42
     
 
  Section 4.1.
Financial Condition
42
  Section 4.2.
No Change
 42
  Section 4.3. Existence; Compliance with Law
 42
  Section 4.4. Power; Authorization; Enforceable Obligations
 42
  Section 4.5. No Legal Bar
43
  Section 4.6. Litigation
 43
  Section 4.7. No Default
 43
  Section 4.8.
Ownership of Property; Liens
 43
  Section 4.9.
Intellectual Property
 43
  Section 4.10. Taxes
 43

 
 

--------------------------------------------------------------------------------


 

SECTION 4. REPRESENTATIONS AND WARRANTIES
44
     
 
  Section 4.11.
Federal Regulations
44
  Section 4.12.
Labor Matters
 44
  Section 4.13. ERISA
 44
  Section 4.14. Investment Company Act; Other Regulations
 44
  Section 4.15. Subsidiaries
44
  Section 4.16. Use of Proceeds
 45
  Section 4.17. Environmental Matters
 45
  Section 4.18.
Certain Cable Television Matters
 45
  Section 4.19.
Accuracy of Information, Etc.
 46
  Section 4.20. Security Interests
 46
  Section 4.21. Solvency
 47
  Section 4.22. Certain Tax Matters
 47
  Section 4.23. No Burdensome Restrictions
 47

 

SECTION 5. CONDITIONS PRECEDENT
47
          Section 5.1.
Conditions to Restatement Effective Date
47
  Section 5.2.
Conditions to Obligations of the Seller
 48

 

SECTION 6. AFIRMATIVE COVENANTS
48
     
 
  Section 6.1.
Finaincial Satements
48
  Section 6.2.
Certificates; Other Information
49
  Section 6.3. Payment and Obligations
 50
  Section 6.4. Maintenance of Existence; Compliance
 50
  Section 6.5. Maintenance of Property; Insurance
50
  Section 6.6 Inspection of Property; Books and Records; Discussions
 50
  Section 6.7. Notices
 50
  Section 6.8.
Environmental Laws
 51
  Section 6.9.
Additional Collateral
 51
  Section 6.10. Regulated Subsidiaries
 52

 

SECTION 7. NEGATIVE COVENANTS
52
          Section 7.1.
Financial Condition Covenants
52
  Section 7.2.
Indebtedness
52
  Section 7.3. Liens
 54
  Section 7.4. Fundamental Changes
 55
  Section 7.5. Disposition of Property
 56
  Section 7.6. Restricted Payments
 57
  Section 7.7. Investments
 59
  Section 7.8. Certain Payments and Modifications Relating to Indebtedness and
Management Fees
 61
  Section 7.9. Transactions with Affiliates
 62
  Section 7.10. Sales and Leasebacks
62
 
Section 7.11.
Changes in Fiscal Periods
 62
  Section 7.12. Negative Pledge Clauses
 63
  Section 7.13. Clauses Restricting Subsidiary Distributions
 63
  Section 7.14. Lines of Business; Holding Company Status
 64
  Section 7.15. Investments in the Borrower
 64

 

SECTION 8. EVENTS OF DEFAULT
65

 

SECTION 9. THE AGENTS
69
          Section 9.1 Appointment
 69

 
 

--------------------------------------------------------------------------------


 
 

  Section 9.2.
Delegation of Duties
69
  Section 9.3. Exculpatory Provisions
 70
  Section 9.4. Reliance by Administrative Agent
 70
  Section 9.5. Notice of Default
 70
  Section 9.6. Non-Reliance on Agents and Other Lenders
 70
  Section 9.7. Indemnification
 71
  Section 9.8. Agent in Its Individual Capacity
 71
  Section 9.9. Successor Administrative Agent
 71
  Section 9.10. Documentation Agents and Syndication Agents
72

 

SECTION 10. MISCELLANEOUS
72
          Section 10.1
Amendments and Waivers
 72
  Section 10.2
Notices
73
  Section 10.3
No Waiver; Cumulative Remedies
 74
  Section 10.4 Survival of Representations and Warranties
 74
  Section 10.5 Payment of Expenses and Taxes
 74
  Section 10.6 Successors and Assigns; Participations and Assignments
 75
  Section 10.7
Adjustments; Set-off
78
  Section 10.8 Counterparts
 79
  Section 10.9 Severability
 79
  Section 10.10 Integration
 79
  Section 10.11 GOVERNING LAW
 79
  Section 10.12 Submission to Jurisdiction; Waivers
79
  Section 10.13 Acknowledgments
80
  Section 10.14 Release of Guarantees and Liens
80
  Section 10.15 Confidentiality
 80
  Section 10.16 WAIVERS OF JURY TRIAL
 81
  Section 10.17 USA Patriot Act
 81
  Section 10.18 Specified Hedge Agreements
81
  Section 10.19 Waivers and Consents under the Existing Credit Agreement
81

 
SCHEDULES:
 
1.1 Revolving Commitments, R/T Commitments and Term Loans on Restatement
Effective  Date
3.1 Existing Letters of Credit
4.15 Subsidiaries
4.20(a)  UCC Filing Jurisdictions
7.5(i) Permitted Dispositions
 
EXHIBITS:
 
A Form of Guarantee and Collateral Agreement
B Form of Compliance Certificate
C Form of Closing Certificate
D Form of Addendum
E Form of Assignment and Assumption
F-1 Form of New Lender Supplement
F-2 Form of Incremental Facility Activation Notice
G Form of Exemption Certificate
H Form of Specified Subordinated Note
I Form of Notice of Borrowing
 
 


--------------------------------------------------------------------------------

 


J Form of Release




 

 


--------------------------------------------------------------------------------

 






AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 18, 1999, as amended
and restated as of April 28, 2006, among CHARTER COMMUNICATIONS OPERATING, LLC,
a Delaware limited liability company (the “Borrower”), CCO HOLDINGS, LLC, a
Delaware limited liability company (“Holdings”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”), JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such
capacity, together with any successor, the “Administrative Agent”), JPMORGAN
CHASE BANK, N.A. and BANK OF AMERICA, N.A., as syndication agents (in such
capacity, the “Syndication Agents”), CREDIT SUISSE SECURITIES (USA) LLC,
DEUTSCHE BANK SECURITIES INC., GENERAL ELECTRIC CAPITAL CORPORATION and CITICORP
NORTH AMERICA, INC., as documentation agents (in such capacity, the
“Documentation Agents”).
 
W I T N E S S E T H :
 
WHEREAS, the Borrower entered into the Amended and Restated Credit Agreement,
dated as of March 18, 1999, as amended and restated as of April 27, 2004 (the
“Existing Credit Agreement”), among the Borrower, Holdings, the several banks
and other financial institutions or entities party thereto and the agents named
therein; and
 
WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement as provided in this Agreement, which Agreement shall become effective
upon the satisfaction of the conditions precedent set forth in Section 5.1
hereof; and
 
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence repayment of any of such obligations and
liabilities and that this Agreement amend and restate in its entirety the
Existing Credit Agreement and re-evidence the obligations of the Borrower
outstanding thereunder;
 
NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree that on the Restatement Effective Date (as defined below), the
Existing Credit Agreement shall be amended and restated in its entirety as
follows:
 
SECTION 1.    DEFINITIONS
1.1.  Defined Terms. As used in this Agreement, the terms listed in this Section
1.1 shall have the respective meanings set forth in this Section 1.1.
 
“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/100th of 1%) equal to the greater of (a) the Prime Rate in effect on such day
and (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1%. Any
change in the ABR due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.
 
“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.
 
“Addendum”: an instrument, substantially in the form of Exhibit D, by which a
Lender consents to the amendment and restatement of the Existing Credit
Agreement pursuant hereto or becomes a party to this Agreement as of the
Restatement Effective Date.
 
“Adjustment Date”: as defined in the definition of “Applicable Pricing Grid”.
 

--------------------------------------------------------------------------------


 
“Administrative Agent”: as defined in the preamble hereto.
 
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.
 
“Agents”: the collective reference to the Documentation Agents, the Syndication
Agents and the Administrative Agent.
 
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans, (b) the amount of such Lender’s Revolving Commitment then in effect or,
if the Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding and (c) the amount of such
Lender’s R/T Commitment then in effect or, if the R/T Commitments have been
terminated prior to the R/T Revolving Termination Date, the amount of such
Lender’s R/T Loans then outstanding.
 
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
 
“Agreement”: this Amended and Restated Credit Agreement, as further amended,
supplemented or otherwise modified from time to time.
 
“Allocated Proceeds”: as defined in Section 2.9(a).
 
“Annualized Asset Cash Flow Amount”: with respect to any Disposition of assets,
an amount equal to the portion of Consolidated Operating Cash Flow for the most
recent Asset Disposition Test Period ending prior to the date of such
Disposition which was contributed by such assets multiplied by four.
 
“Annualized Operating Cash Flow”: for any fiscal quarter, an amount equal to
Consolidated Operating Cash Flow for such period multiplied by four.
 
“Annualized Pro Forma Operating Cash Flow”: an amount, determined on any
Disposition Date or Exchange Date in connection with any proposed Disposition or
Exchange pursuant to Section 7.5(f) or (g), equal to Consolidated Operating Cash
Flow for the most recent Asset Disposition Test Period multiplied by four,
calculated in the manner contemplated by Section 1.2(e) but excluding the effect
of such Disposition or Exchange.
 
“Applicable Margin”: (a) with respect to Revolving Loans, Swingline Loans, Term
Loans (other than Incremental Term Loans) and R/T Loans, the rate per annum set
forth under the relevant column heading below:
 

 
ABR Loans
Eurodollar Loans
Revolving Loans
2.00%
3.00%
Swingline Loans
2.00%
N/A
Term Loans
1.625%
2.625%
R/T Loans
2.00%
3.00%
     

 
2

--------------------------------------------------------------------------------


 
; provided, that (i) on and after the first Adjustment Date occurring after the
Restatement Effective Date, the Applicable Margin with respect to Revolving
Loans, Swingline Loans and R/T Loans will be determined pursuant to the
Applicable Pricing Grid and (ii) if the all-in pricing of any Incremental Term
Loan is more than 0.25% per annum above the pricing of the Term Loans (as
calculated by the Administrative Agent upon written notice which shall provide
sufficient detail to support such increase (it being understood that any such
all-in pricing may take the form of original issue discount (“OID”) or upfront
fees (which shall be deemed to constitute like amounts of OID), with OID being
equated to an interest rate based on an assumed four-year life to maturity)),
the Applicable Margin with respect to the Term Loans (other than Incremental
Term Loans) shall be increased concurrently with the funding of such Incremental
Term Loan such that the resulting pricing differential shall not exceed 0.25%
per annum; and
 
(b) with respect to Incremental Term Loans, such per annum rates as shall be
agreed to by the Borrower and the applicable Incremental Term Lenders as shown
in the applicable Incremental Facility Activation Notice.
 
“Applicable Pricing Grid”: the pricing grid set forth below:
 
Consolidated Leverage Ratio
Applicable Margin for Eurodollar Loans
Applicable Margin for ABR Loans
Greater than or equal to 3.0 to 1.0
 
3.00%
 
2.00%
 
Greater than or equal to 2.50 to 1.0 but less than 3.0 to 1.0
 
2.75%
 
1.75%
 
Less than 2.50 to 1.0
 
2.50%
 
1.50%
 

 
For the purposes of the Applicable Pricing Grid, the Consolidated Leverage Ratio
shall be calculated as of the last day of each fiscal quarter and changes in the
Applicable Margin resulting from changes in the Consolidated Leverage Ratio
shall become effective on the date (the “Adjustment Date”) that is three
Business Days after the date on which financial statements are delivered to the
Lenders pursuant to Section 6.1 with respect to such fiscal quarter (or the
fiscal year ending with such fiscal quarter, as applicable) and shall remain in
effect until the next change to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within the time periods
specified in Section 6.1, then, until the date that is three Business Days after
the date on which such financial statements are delivered, the highest rate set
forth in each column of the Applicable Pricing Grid shall apply. In addition, at
all times while an Event of Default shall have occurred and be continuing, the
highest rate set forth in each column of the Applicable Pricing Grid shall
apply.
 
“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to open a Letter of
Credit.
 
“Approved Fund”: as defined in Section 10.6.
 
“Asset Disposition Test Period”: as of any date of determination, the most
recent fiscal quarter as to which financial statements have been delivered
pursuant to Section 6.1.
 
“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding (a) Exchanges pursuant to which no cash consideration is
received by the Borrower or any of
 
3

--------------------------------------------------------------------------------


 
its Subsidiaries and (b) any such Disposition permitted by clause (a), (b), (c),
(d), (h), (i) or (j) of Section 7.5) that yields gross cash proceeds to the
Borrower or any of its Subsidiaries in excess of $35,000,000.
 
“Assignee”: as defined in Section 10.6(b)(i).
 
“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.
 
“Assumption Agreement”: an agreement in substantially the form of the applicable
Exhibit to the Guarantee and Collateral Agreement, pursuant to which a
Subsidiary of the Borrower becomes a party thereto.
 
“Attributable Debt”: in respect of a sale and leaseback transaction entered into
by the Borrower or any of its Subsidiaries, at the time of determination, the
present value of the obligation of the lessee for net rental payments during the
remaining term of the lease included in such sale and leaseback transaction
including any period for which such lease has been extended or may, at the sole
option of the lessor, be extended. Such present value shall be calculated using
a discount rate equal to the rate of interest implicit in such transaction,
determined in accordance with GAAP.
 
“Authorizations”: all filings, recordings and registrations with, and all
validations or exemptions, approvals, orders, authorizations, consents,
Licenses, certificates and permits from, the FCC, applicable public utilities
and other Governmental Authorities, including, without limitation, CATV
Franchises, FCC Licenses and Pole Agreements.
 
“Available Liquidity”: at any date, the sum of (a) the Available Revolving
Commitments, (b) the Available R/T Commitments and (c) the aggregate amount of
cash and Cash Equivalents on hand of the Borrower and its Subsidiaries not
subject to any Lien (other than pursuant to the Loan Documents, Liens permitted
by Section 7.3(g) or (o) or inchoate Liens permitted by Section 7.3(a)).
 
“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.6(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.
 
“Available R/T Commitment”: as to any R/T Lender at any time, an amount equal to
the excess, if any, of (a) such Lender’s R/T Commitment then in effect over (b)
such Lender’s R/T Loans then outstanding.
 
“Benefitted Lender”: as defined in Section 10.7(a).
 
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrower”: as defined in the preamble hereto.
 
“Borrowing Date”: any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.
 
4

--------------------------------------------------------------------------------


 
“Budget”: as defined in Section 6.2(c).
 
“Business”: as defined in Section 4.17(b).
 
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
 
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
 
“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at the time of acquisition at least A-1 by Standard & Poor’s Ratings Services
(“S&P”) or P-1 by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an
equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of commercial paper issuers
generally, and maturing within six months from the date of acquisition; (d)
repurchase obligations of any Lender or of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than 30
days, with respect to securities issued or fully guaranteed or insured by the
United States government; (e) securities with maturities of one year or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at the time of acquisition at least A by S&P or A by Moody’s; (f)
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any Lender or any commercial bank
satisfying the requirements of clause (b) of this definition; or (g) shares of
money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition.
 
“CATV Franchise”: collectively, with respect to the Borrower and its
Subsidiaries, (a) any franchise, license, permit, wire agreement or easement
granted by any political jurisdiction or unit or other local, state or federal
franchising authority (other than licenses, permits and easements not material
to the operations of a CATV System) pursuant to which such Person has the right
or license to operate a CATV System and (b) any law, regulation, ordinance,
agreement or other instrument or document setting forth all or any part of the
terms of any franchise, license, permit, wire agreement or easement described in
clause (a) of this definition.
 
“CATV System”: any cable distribution system owned or acquired by the Borrower
or any of its Subsidiaries which receives audio, video, digital, other broadcast
signals or information or telecommunications by cable, optical, antennae,
microwave or satellite transmission and which amplifies and transmits such
signals to customers of the Borrower or any of its Subsidiaries.
 
5

--------------------------------------------------------------------------------


 
“CCH”: Charter Communications Holdings, LLC, a Delaware limited liability
company, together with its successors.
 
“CCHC”: Charter Communications Holding Company, LLC, a Delaware limited
liability company, together with its successors.
 
“CCH Senior Note Indenture”: the collective reference to the Indentures entered
into by CCH and Charter Communications Holdings Capital Corporation in
connection with the issuance of CCH’s senior notes or senior discount notes,
together with all instruments and other agreements entered into by CCH or
Charter Communications Holdings Capital Corporation in connection therewith.
 
“CCH Senior Notes”: the senior notes and senior discount notes of CCH and
Charter Communications Holdings Capital Corporation issued pursuant to the CCH
Senior Note Indenture.
 
“CCI”: Charter Communications, Inc., a Delaware corporation, together with its
successors.
 
“CCI Group”: the collective reference to CCI, CCHC, CCH and each of their
respective Subsidiaries (including the Borrower and its Subsidiaries) and any
Non-Recourse Subsidiaries.
 
“CCO Senior Note Indenture”: the Indenture entered into by the Borrower in
connection with the issuance of the CCO Senior Notes, together with all
instruments and other agreements entered into by the Borrower or any of its
Affiliates in connection therewith.
 
“CCO Senior Notes”: the $1,870,409,000 aggregate principal amount at maturity
senior second lien notes of the Borrower outstanding on the Restatement
Effective Date.
 
“CCVIII Credit Agreement”: the Credit Agreement, dated as of February 2, 1999,
as amended and restated as of April 27, 2004, among CC VIII Holdings, LLC, CC
VIII Operating, LLC, as borrower, and the Borrower, as administrative agent and
sole lender.
 
“CCVIII Interest”: 100% of the Class A Members’ Membership Interests in CC VIII,
LLC, a Delaware limited liability company, under the Third Amended and Restated
Limited Liability Company Agreement for CC VIII, LLC, dated as of October 31,
2005, as amended and/or restated from time to time, including any modification
in the class, number of units, or other attributes associated with such
Membership Interests; provided, that the CCVIII Interest shall not include such
Membership Interests to the extent that either the “Adjusted Priority Capital”
or the “Priority Rate” (as each such term is defined under such agreement)
exceeds the Adjusted Priority Capital or the Priority Rate, respectively, as of
the Restatement Effective Date.
 
“Charter Group”: the collective reference to CCI, CCHC, the Designated Holding
Companies, the Borrower and its Subsidiaries, together with any member of the
Paul Allen Group or any Affiliate of any such member that, in each case,
directly or indirectly owns more than 50% of the Equity Interests (determined on
the basis of economic interests) in the Borrower or any of its Subsidiaries.
Notwithstanding the foregoing, no individual and no entity organized for estate
planning purposes shall be deemed to be a member of the Charter Group.
 
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by the Guarantee and Collateral
Agreement.
 
6

--------------------------------------------------------------------------------


 
“Commercial Contracts”: commercial agreements entered into by the Borrower on
behalf of or for the benefit of its Subsidiaries in respect of the purchase or
sale of capital assets or other products or services used in the ordinary course
operation of the business of such Subsidiaries and/or the properties of such
Subsidiaries, and other agreements entered into by the Borrower in respect of
any acquisition of assets by, or Disposition of assets of, any Subsidiary of the
Borrower otherwise permitted by this Agreement, provided that, in each case, (a)
no such arrangement shall involve the acquisition of real estate, fixtures or
franchise agreements, and (b) any such assets so purchased (other than assets
described in Section 7.14(b)(ii)(z)) shall promptly following such purchase only
be owned by the relevant Subsidiary and not by the Borrower.
 
“Commitments”: the collective reference to the Revolving Commitments and the R/T
Commitments.
 
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with any Loan Party within the meaning of Section 4001 of
ERISA or is part of a group that includes any Loan Party and that is treated as
a single employer under Section 414 of the Code.
 
“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit B.
 
“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.16, 2.17, 2.18 or 10.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Revolving Commitment.
 
“Confidential Information Memorandum”: the final Confidential Information
Memorandum dated April 2006 and furnished to certain of the Lenders in
connection with the Facilities, including materials incorporated by reference
therein.
 
“Consideration”: with respect to any Investment or Disposition, (a) any cash or
other property (valued at fair market value in the case of such other property)
paid or transferred in connection therewith, (b) the principal amount of any
Indebtedness assumed in connection therewith and (c) any letters of credit,
surety arrangements or security deposits posted in connection therewith.
 
“Consolidated Interest Coverage Ratio”: as of the last day of any period, the
ratio of (a) Consolidated Operating Cash Flow for the period of four consecutive
fiscal quarters ending on such day to (b) Consolidated Interest Expense for the
period of four consecutive fiscal quarters ending on such day.
 
“Consolidated Interest Expense”: for any period, the sum of (a) total cash
interest expense (including that attributable to Capital Lease Obligations) of
the Borrower and its Subsidiaries for such period with respect to all
outstanding Indebtedness of the Borrower and its Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Hedge Agreements
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP) and (b) all Restricted Payments made by
 
7

--------------------------------------------------------------------------------

 
 
the Borrower during such period in order to enable any of its Affiliates to pay
cash interest expense in respect of Indebtedness of such Affiliate.
 
“Consolidated Leverage Ratio”: as of the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Annualized Operating Cash Flow
determined in respect of the fiscal quarter ending on such day.
 
“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that, GAAP to the contrary notwithstanding, there
shall be excluded (a) the income (or deficit) of any Person accrued prior to the
date it becomes a Subsidiary of the Borrower or is merged into or consolidated
with the Borrower or any of its Subsidiaries, (b) the income (or deficit) of any
Person (other than a Subsidiary of the Borrower) in which the Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions, (c) the undistributed earnings of any
Subsidiary of the Borrower (including any Excluded Acquired Subsidiary) to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary and (d) whether or not distributed, the income of any
Non-Recourse Subsidiary.
 
“Consolidated Operating Cash Flow”: for any period with respect to the Borrower
and its Subsidiaries, Consolidated Net Income for such period plus, without
duplication and to the extent deducted in computing Consolidated Net Income for
such period, the sum of (i) total income tax expense, (ii) interest expense,
amortization or writeoff of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness,
(iii) depreciation and amortization expense, (iv) management fees expensed
during such period, (v) any extraordinary or non-recurring expenses or losses,
(vi) any expenses or losses consisting of restructuring charges, litigation
settlements and judgments and related costs, (vii) losses on Dispositions of
assets outside of the ordinary course of business and (viii) other non-cash
items reducing such Consolidated Net Income and minus, without duplication and
to the extent included in the statement of Consolidated Net Income for such
period, the sum of (i) any extraordinary or non-recurring income or gains, (ii)
gains on Dispositions of assets outside of the ordinary course of business and
(iii) other non-cash items increasing such Consolidated Net Income, all as
determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness (other than, in the case of contingent obligations of the type
described in clause (f) of the definition of “Indebtedness”, any such
obligations not constituting L/C Obligations) of the Borrower and its
Subsidiaries at such date, determined on a consolidated basis in accordance with
GAAP.
 
“Contractual Obligation”: as to any Person, any provision of any debt or equity
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
 
“Converted Term Loans”: as defined in Section 2.1(c).
 
“Debt Repayment”: as defined in Section 7.6(c).
 
“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
8

--------------------------------------------------------------------------------


 
“Designated Holding Companies”: the collective reference to (i) CCH, (ii) each
direct and indirect Subsidiary, whether now existing or hereafter created or
acquired, of CCH of which Holdings is a direct or indirect Subsidiary and (iii)
Holdings.
 
“DHC Debt”: the collective reference to all Indebtedness of the Designated
Holding Companies.
 
“DHC Default”: with respect to any one or more issues of DHC Debt aggregating
more than $200,000,000, any default (other than a default based on the failure
of the relevant issuer to provide a certificate, report or other information,
until notice of such default is given to such issuer by the required holders or
trustee as specified in the indenture or agreement governing such DHC Debt) or
event of default.
 
“Disposition”: with respect to any property, any sale, lease (other than leases
in the ordinary course of business, including leases of excess office space and
fiber leases), sale and leaseback, assignment, conveyance, transfer or other
disposition thereof, including pursuant to an exchange for other property. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
 
“Disposition Date”: as defined in Section 7.5(f).
 
“Documentation Agents”: as defined in the preamble hereto.
 
“Dollars” and “$”: dollars in lawful currency of the United States.
 
“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.
 
“Environmental Laws”: any and all foreign, federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
 
“Equity Interests”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
classes of membership interests in a limited liability company, any and all
classes of partnership interests in a partnership and any and all other
equivalent ownership interests in a Person, and any and all warrants, rights or
options to purchase any of the foregoing.
 
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time and the regulations promulgated thereunder.
 
“Eurocurrency Reserve Requirements”: for any day, as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
 
9

--------------------------------------------------------------------------------


 
“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent or, in the absence of such availability, by reference
to the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., New York City time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein.
 
“Eurodollar Loans”: Loans for which the applicable rate of interest is based
upon the Eurodollar Rate.
 
“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):
 
Eurodollar Base Rate  
1.00 - Eurocurrency Reserve Requirements
 
“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility, the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
 
“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Exchange”: any exchange of operating assets for other operating assets in a
Permitted Line of Business and, subject to the last sentence of this definition,
of comparable value and use to those assets being exchanged, including exchanges
involving the transfer or acquisition (or both transfer and acquisition) of
Equity Interests of a Person so long as 100% of the Equity Interests of such
Person held by the Borrower and its Subsidiaries are transferred or 100% of the
Equity Interests of such Person are acquired, as the case may be. It is
understood that exchanges of the kind described above as to which a portion of
the consideration paid or received is in the form of cash shall nevertheless
constitute “Exchanges” for the purposes of this Agreement.
 
“Exchange Date”: the date of consummation of any Exchange; provided that, with
respect to a series of related Dispositions required pursuant to a plan of
Exchange contained in a single agreement, the Exchange Date shall be the date of
the first such Disposition.
 
“Exchange Excess Amount”: as defined in Section 7.5(g).
 
“Exchanging Term Lender”: each Term Lender designated on Schedule 1.1 as an
“Exchanging Term Lender” and exchanging its “Term Loan” under and as defined in
the Existing Credit Agreement for Existing Term Loans hereunder.
 
“Excluded Acquired Subsidiary”: any Subsidiary described in paragraph (g) or (h)
of Section 7.2 to the extent that the documentation governing the Indebtedness
referred to in said paragraph
 
10

--------------------------------------------------------------------------------


 
prohibits (including by reason of its inability to satisfy a leverage ratio or
other financial covenant condition under such Indebtedness) such Subsidiary from
becoming a Subsidiary Guarantor, but only so long as such Indebtedness remains
outstanding.
 
“Existing Credit Agreement”: as defined in the recitals hereto.
 
“Existing Term Lender”: each Lender that holds an Existing Term Loan.
 
“Existing Term Loan”: as defined in Section 2.1(a).
 
“Facility”: each of (a) the Term Loans (the “Term Facility”), (b) the Revolving
Commitments and the extensions of credit made thereunder (the “Revolving
Facility”), (c) the R/T Commitments and the R/T Loans (the “R/T Facility”) and
(d) the Incremental Term Loans (the “Incremental Term Facility”).
 
“FCC”: the Federal Communications Commission and any successor thereto.
 
“FCC License”: any community antenna relay service, broadcast auxiliary license,
earth station registration, business radio, microwave or special safety radio
service license issued by the FCC pursuant to the Communications Act of 1934, as
amended.
 
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.
 
“Flow-Through Entity”: any Person that is not treated as a separate tax paying
entity for United States federal income tax purposes.
 
“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
 
“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on December 31, 2005 as
applied in the preparation of the most recent audited financial statements
delivered pursuant to Section 6.1 prior to April 1, 2006. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in (a) accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the
 
11

--------------------------------------------------------------------------------

 
Financial Accounting Standards Board of the American Institute of Certified
Public Accountants or, if applicable, the SEC, (b) the Borrower’s manner of
accounting as directed or otherwise required or requested by the SEC (including
such SEC changes affecting a Qualified Parent Company and applicable to the
Borrower), and (c) the Borrower’s manner of accounting addressed in a
preferability letter from the Borrower’s independent auditors to the Borrower
(or a Qualified Parent Company and applicable to the Borrower) in order for such
auditor to deliver an opinion on the Borrower’s financial statements required to
be delivered pursuant to Section 6.1 without qualification.
 
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).
 
“Guarantee and Collateral Agreement”: the Amended and Restated Guarantee and
Collateral Agreement, substantially in the form of Exhibit A, executed and
delivered by Holdings, the Borrower and each Subsidiary Guarantor.
 
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term “Guarantee Obligation” shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Guarantee Obligation of any guaranteeing
person shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
 
“Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.
 
“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.
 
“Holdings”: as defined in the preamble hereto, together with any successor
thereto.
 
“Incremental Facility Activation Notice”: a notice substantially in the form of
Exhibit F-2.
 
12

--------------------------------------------------------------------------------


 
“Incremental Facility Closing Date”: any Business Day designated as such in an
Incremental Facility Activation Notice.
 
“Incremental Term Facility”: as defined in the definition of “Facility”.
 
“Incremental Term Lenders”: (a) on any Incremental Facility Activation Date
relating to Incremental Term Loans, the Lenders signatory to the relevant
Incremental Facility Activation Notice and (b) thereafter, each Lender that is a
holder of an Incremental Term Loan.
 
“Incremental Term Loans”: as defined in Section 2.1(a).
 
“Incremental Term Maturity Date”: with respect to the Incremental Term Loans to
be made pursuant to any Incremental Facility Activation Notice, the final
maturity date specified in such Incremental Facility Activation Notice, which
date shall be no earlier than the final maturity of the Term Loans.
 
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party under acceptances, letters of credit, surety bonds or similar
arrangements, (g) the liquidation value of all redeemable preferred Equity
Interests of such Person (excluding, however, the CCVIII Interest), (h) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above, (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, and (j) for the purposes of Sections 8(e) and (f) only, all
obligations of such Person in respect of Hedge Agreements. The Indebtedness of
any Person shall include, without duplication, the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.
 
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvent”: pertaining to a condition of Insolvency.
 
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
 
“Intercompany Obligations”: as defined in the Guarantee and Collateral
Agreement.
 
13

--------------------------------------------------------------------------------


 
“Interest Payment Date”: (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan and any
Swingline Loan), the date of any repayment or prepayment made in respect
thereof.
 
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three, six or, if consented to by
(which consent shall not be unreasonably withheld) each Lender under the
relevant Facility, nine or twelve months thereafter, as selected by the Borrower
in its notice of borrowing or notice of conversion, as the case may be, given
with respect thereto; and (b) thereafter, each period commencing on the last day
of the next preceding Interest Period applicable to such Eurodollar Loan and
ending one, two, three, six or, if consented to by (which consent shall not be
unreasonably withheld) each Lender under the relevant Facility, nine or twelve
months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:
 
(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
 
(ii)    the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date or beyond the
date final payment is due on the Term Loans or the relevant Incremental Term
Loans, as the case may be;
 
(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
 
(iv)    the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
 
“Investments”: as defined in Section 7.7.
 
“Issuing Lender”: each of JPMorgan Chase Bank, Bank of America, N.A. and any
other Revolving Lender that has agreed in its sole discretion to act as an
“Issuing Lender” hereunder and that has been approved in writing by the
Administrative Agent as an “Issuing Lender” hereunder, in each case in its
capacity as issuer of any Letter of Credit.
 
“JPMorgan Chase Bank”: JPMorgan Chase Bank, N.A.
 
“KPMG”: KPMG, LLP.
 
“LaGrange Documents”: collectively, the LaGrange Indenture, the LaGrange
Sale-Leaseback Agreement, the LaGrange Management Agreement, the LaGrange
Subordination Agreement and the LaGrange Formation Documents and the other
organizational documents of the LaGrange Subsidiaries, in each case as in effect
on the Restatement Effective Date or as amended from time to time
 
14

--------------------------------------------------------------------------------


 
thereafter in a manner that does not materially and adversely affect the
interests of the Lenders and does not result in materially more onerous terms
and conditions with respect to the Borrower and its Subsidiaries.
 
“LaGrange Formation Documents”: the Articles of Organization of Charter
LaGrange, L.L.C., dated July 30, 1998 (as corrected by Certificate of Correction
on July 10, 2003), Operating Agreement of Charter-LaGrange, L.L.C., dated July
30, 1998, as amended by the First Amendment to Operating Agreement dated June
19, 2003, the Amended and Restated Articles of Incorporation of CF Finance
LaGrange, Inc., dated August 8, 1998 (as corrected by Certificated of Correction
filed on July 10, 2003), and Bylaws of CF Finance LaGrange, Inc., dated August
4, 1998.
 
“LaGrange Indenture”: the Trust Indenture and Security Agreement, dated as of
July 1, 1998, between the LaGrange Development Authority and Reliance Trust
Company, as trustee.
 
“LaGrange Management Agreement”: the Management Agreement, dated as of August 4,
1998, between Charter Communications, LLC (formerly known as Charter
Communications, L.P.) and Charter-LaGrange, L.L.C.
 
“LaGrange Sale-Leaseback Agreement”: the Lease Agreement, dated as of July 1,
1998, between the LaGrange Development Authority and Charter LaGrange, L.L.C.
 
“LaGrange Subordination Agreement”: the Management Fee Subordination Agreement,
dated as of July 1, 1998, among Charter Communications, LLC (formerly known as
Charter Communications, L.P.), Charter-LaGrange, L.L.C. and the LaGrange
Development Authority.
 
“LaGrange Subsidiaries”: collectively, CF Finance LaGrange, Inc., a Georgia
corporation, and Charter LaGrange, L.L.C., a Georgia limited liability company,
and their respective Subsidiaries.
 
“L/C Commitment”: $350,000,000.
 
“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Revolving Commitment Period.
 
“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.
 
“L/C Participants”: with respect to any Letter of Credit, the collective
reference to all Revolving Lenders other than the Issuing Lender that issued
such Letter of Credit.
 
“Lenders”: as defined in the preamble hereto.
 
“Letters of Credit”: as defined in Section 3.1(a).
 
“Leverage Neutral Proceeds”: the portion of the Net Cash Proceeds from any
Leverage Qualified Asset Sale that, as of the date such proceeds are received,
do not need to be applied to prepay Loans in order to keep the Consolidated
Leverage Ratio at the same level as was in existence immediately prior to such
Leverage Qualified Asset Sale after giving pro forma effect to such Leverage
Qualified Asset Sale, provided, that the aggregate Net Cash Proceeds of Leverage
Qualified Asset Sales from which
 
15

--------------------------------------------------------------------------------

 
Leverage Neutral Proceeds may be derived shall not exceed $3,000,000,000 during
the term of this Agreement.
 
“Leverage Neutral Proceeds Available Amount”: at any date, the excess, if any,
of (a) the aggregate amount of Net Cash Proceeds of Leverage Qualified Asset
Sales characterized as Leverage Neutral Proceeds over (b) the sum (without
duplication in the case of the acquisition of Indebtedness of a Qualified Parent
Company pursuant to Section 7.7(j) and subsequent distribution of such
Indebtedness to such Qualified Parent Company for cancellation pursuant to
Section 7.6(c)) of (i) the aggregate amount of distributions made pursuant to
Section 7.6(c) on a date that is not a Threshold Transaction Date and (ii) the
aggregate amount expended to acquire Indebtedness pursuant to Section 7.7(j) if
the related Test Date is not a Threshold Transaction Date.
 
“Leverage Qualified Asset Sale”: any Disposition pursuant to Section 7.5(e),
(f), (g) or (i).
 
“License”: as to any Person, any license, permit, certificate of need,
authorization, certification, accreditation, franchise, approval, or grant of
rights by any Governmental Authority or other Person necessary or appropriate
for such Person to own, maintain, or operate its business or property, including
FCC Licenses.
 
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).
 
“Loan”: any loan made or held by any Lender pursuant to this Agreement.
 
“Loan Documents”: this Agreement, the Guarantee and Collateral Agreement, the
Notes and any other agreements, documents or instruments to which any Loan Party
is party and which is designated as a Loan Document.
 
“Loan Parties”: Holdings, the Borrower and each Subsidiary of the Borrower that
is a party to a Loan Document.
 
“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans, the Total
Revolving Extensions of Credit or the R/T Loans, as the case may be, outstanding
under such Facility (or, in the case of the Revolving Facility or the R/T
Facility, prior to any termination of the Revolving Commitments or the R/T
Commitments, as applicable, the holders of more than 50% of the Total Revolving
Commitments or the Total R/T Commitments, respectively).
 
“Management Fee Agreement”: the Second Amended and Restated Management Agreement
dated as of June 19, 2003 between the Borrower and CCI.
 
“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability of any
material provision of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.
 
16

--------------------------------------------------------------------------------


 
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
 
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees and consultants’ fees (in each case, including
costs and disbursements), amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to the Guarantee and Collateral Agreement) and other customary fees and
expenses actually incurred in connection therewith and net of taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and (b) in connection with any issuance or sale of Equity
Interests or any incurrence of Indebtedness, the cash proceeds received from
such issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.
 
“New Lender”: as defined in Section 2.1(e).
 
“New Lender Supplement”: as defined in Section 2.1(e).
 
“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.
 
“Non-Excluded Taxes”: as defined in Section 2.17(a).
 
“Non-Recourse Subsidiary”: (a) any Subsidiary of the Borrower designated as a
Non-Recourse Subsidiary on Schedule 4.15, (b) any Subsidiary of the Borrower
created or acquired subsequent to the Restatement Effective Date that is
designated as a Non-Recourse Subsidiary by the Borrower or any of its
Subsidiaries substantially concurrently with such creation or acquisition, (c)
any Shell Subsidiary of the Borrower that, at any point following the
Restatement Effective Date, no longer qualifies as a Shell Subsidiary that is
designated as a Non-Recourse Subsidiary by the Borrower or any of its
Subsidiaries substantially concurrently with such failure to qualify as a Shell
Subsidiary and (d) any Subsidiary of any such designated Subsidiary, provided,
that (i) at no time shall any creditor of any such Subsidiary have any claim
(whether pursuant to a Guarantee Obligation or otherwise) against the Borrower
or any of its other Subsidiaries (other than another Non-Recourse Subsidiary) in
respect of any Indebtedness or other obligation (except for obligations arising
by operation of law, including joint and several liability for taxes, ERISA and
similar items) of any such Subsidiary (other than in respect of a non-recourse
pledge of Equity Interests in such Subsidiary); (ii) neither the Borrower nor
any of its Subsidiaries (other than another Non-Recourse Subsidiary) shall
become a general partner of any such Subsidiary; (iii) no default with respect
to any Indebtedness of any such Subsidiary (including any right which the
holders thereof may have to take enforcement action against any such
Subsidiary), shall permit solely as a result of such Indebtedness being in
default or accelerated (upon notice, lapse of time or both) any holder of any
Indebtedness of the Borrower or its other Subsidiaries (other than another
Non-Recourse Subsidiary) to declare a default on such other Indebtedness or
cause the payment thereof to be
 
17

--------------------------------------------------------------------------------


 
accelerated or payable prior to its final scheduled maturity; (iv) no such
Subsidiary shall own any Equity Interests of, or own or hold any Lien on any
property of, the Borrower or any other Subsidiary of the Borrower (other than
another Non-Recourse Subsidiary); (v) no Investments may be made in any such
Subsidiary by the Borrower or any of its Subsidiaries (other than by another
Non-Recourse Subsidiary) except to the extent permitted under Section 7.7(g),
(h) or (l); (vi) the Borrower shall not directly own any Equity Interests in
such Subsidiary; (vii) at the time of such designation, no Default or Event of
Default shall have occurred and be continuing or would result therefrom; (viii)
such Subsidiary is not a Loan Party; and (ix) such Subsidiary was not acquired
pursuant to Section 7.7(f). It is understood that Non-Recourse Subsidiaries
shall be disregarded for the purposes of any calculation pursuant to this
Agreement relating to financial matters with respect to the Borrower.
 
“Non-U.S. Lender”: as defined in Section 2.17(d).
 
“Notes”: the collective reference to any promissory note evidencing Loans.
 
“Notice of Borrowing”: an irrevocable notice of borrowing, substantially in the
form of Exhibit I, to be delivered in connection with each extension of credit
hereunder.
 
“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
 
“Participant”: as defined in Section 10.6(c)(i).
 
“Paul Allen Group”: the collective reference to (a) Paul G. Allen, (b) his
estate, spouse, immediate family members and heirs and (c) any trust,
corporation, partnership or other entity, the beneficiaries, stockholders,
partners or other owners of which consist exclusively of Paul G. Allen or such
other Persons referred to in clause (b) above or a combination thereof.
 
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“Permitted Line of Business”: as defined in Section 7.14(a).
 
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Plan”: at a particular time, any employee benefit plan that is covered by Title
IV of ERISA and in respect of which a Loan Party or a Commonly Controlled Entity
is (or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pole Agreement”: any pole attachment agreement or underground conduit use
agreement entered into in connection with the operation of any CATV System.
 
“Prime Rate”: the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by the Administrative Agent in connection with extensions of
credit to debtors).
 
18

--------------------------------------------------------------------------------


 
“Properties”: as defined in Section 4.17(a).
 
“QPC Indentures”: any indenture or other agreement governing Indebtedness of a
Qualified Parent Company outstanding on the Restatement Effective Date.
 
“Qualified Credit Support Limitations”: limitations on the ability of a
Subsidiary to become a Guarantor or grant Liens on its assets no less favorable
to the Lenders than those in effect pursuant to the CCH Senior Note Indenture as
in effect on the Restatement Effective Date.
 
“Qualified Indebtedness”: any Indebtedness of a Qualified Parent Company (a)
which is not held by any member of the CCI Group and (b) to the extent that the
Net Cash Proceeds thereof, if any, are or were used for the (i) payment of
interest of or principal (or premium) on any Qualified Indebtedness (including
(A) by way of a tender, redemption or prepayment of such Qualified Indebtedness
and (B) amounts set aside to prefund any such payment), (ii) direct or indirect
Investment in the Borrower or any of its Subsidiaries engaged substantially in
businesses of the type described in Section 7.14(a), (iii) payment of management
fees (to the extent the Borrower would be permitted to pay such fees under
Section 7.8(c)) and (iv) payment of amounts that would be permitted to be paid
by way of a Restricted Payment under Section 7.6(g) (including the expenses of
any exchange transaction). For purposes of this definition, all Indebtedness of
a Qualified Parent Company outstanding on the Restatement Effective Date and all
subsequent accretion of principal thereon shall be deemed to be Qualified
Indebtedness.
 
“Qualified LaGrange Entity”: any LaGrange Subsidiary that both (a) is a party to
or otherwise bound by, or formed as a condition to, the LaGrange Documents and
(b) has assets (either directly or through any Subsidiary or other Equity
Interests) as reflected on its balance sheet with an aggregate value of no more
than $25,000,000.
 
“Qualified Parent Company”: CCI or any of its direct or indirect Subsidiaries,
in each case provided that the Borrower shall be a direct or indirect Subsidiary
of such Person.
 
“Recovery Event”: any settlement of or payment, or series of related settlements
or payments, in respect of any property or casualty insurance claim or any
condemnation proceeding relating to any asset of the Borrower or any of its
Subsidiaries that yields gross cash proceeds to the Borrower or any of its
Subsidiaries in excess of $35,000,000.
 
“Refunded Swingline Loans”: as defined in Section 2.5(b).
 
“Register”: as defined in Section 10.6(b)(iv).
 
“Regulated Subsidiary”: any Subsidiary that is prohibited, in connection with
telephony licenses issued to it, from becoming a Loan Party by reason of the
requirement of consent from any Governmental Authority, but only for so long as
such consent has not been obtained; provided, that, until such Subsidiary
becomes a Loan Party and all of the Capital Stock of such Subsidiary owned by
any Loan Party is pledged as Collateral, (a) such Subsidiary owns no assets
other than (i) governmental licenses to operate a telephony business and leases
of infrastructure necessary to operate such licenses and (ii) other assets (held
either directly or through any Subsidiary or other Equity Interests) with an
aggregate value not exceeding $250,000 and (b) the Borrower shall not directly
own any Equity Interests in such Subsidiary unless all such Equity Interests
have been pledged as Collateral.
 
“Regulation U”: Regulation U of the Board as in effect from time to time.
 
19

--------------------------------------------------------------------------------


 
“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
relevant Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters
of Credit.
 
“Reinvestment Deadline”: as defined in the definition of “Reinvestment
Proceeds”.
 
“Reinvestment Deferred Amount”: as of any date of determination, with respect to
any Reinvestment Proceeds, the portion thereof that are not applied to prepay
the Term Loans pursuant to Section 2.9(a), as such amount may be reduced from
time to time by application of such Reinvestment Proceeds to acquire assets
useful in the Borrower’s business.
 
“Reinvestment Prepayment Amount”: with respect to any Reinvestment Proceeds, the
Reinvestment Deferred Amount relating thereto then outstanding on the
Reinvestment Prepayment Date.
 
“Reinvestment Prepayment Date”: with respect to any Reinvestment Proceeds, the
earliest of (a) the relevant Reinvestment Deadline, (b) the date on which the
Borrower shall have determined not to, or shall have otherwise ceased to,
acquire assets useful in the Borrower’s business with all or any portion of the
relevant Reinvestment Deferred Amount, and (c) the date on which an Event of
Default under Section 8(a) or 8(g) occurs.
 
“Reinvestment Proceeds”: with respect to any Allocated Proceeds received when no
Event of Default has occurred and is continuing, the portion thereof which the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use to acquire assets useful in its business, on or prior to the earlier of (a)
the date that is eighteen months from the date of receipt of such Allocated
Proceeds and (b) the Business Day immediately preceding the date on which such
proceeds would be required to be applied, or to be offered to be applied, to
prepay, redeem or defease any Indebtedness of the Borrower or any of its
Affiliates (other than Indebtedness under this Agreement) if not applied as
described above (such earlier date, the “Reinvestment Deadline”), provided that
such use will not require purchases, repurchases, redemptions or prepayments (or
offers to make purchases, repurchases, redemptions or prepayments) of any other
Indebtedness of the Borrower or any of its Affiliates.
 
“Release”: an authorization of release of specified Collateral, substantially in
the form of Exhibit J.
 
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
 
“Required Coverage Lenders”: at any time, the holders of more than 50% of the
sum of (a) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding and (b) the Total R/T Commitments then in effect or, if the R/T
Commitments have been terminated prior to the R/T Revolving Termination Date,
the Total R/T Extensions of Credit then outstanding.
 
“Required Lenders”: at any time, the holders of more than 50% of the sum of (a)
the aggregate unpaid principal amount of the Term Loans then outstanding, (b)
the Total Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the Total Revolving Extensions of Credit then outstanding
and (c) the Total R/T Commitments then in effect or, if the R/T
 
20

--------------------------------------------------------------------------------


 
Commitments have been terminated prior to the R/T Revolving Termination Date,
the Total R/T Extensions of Credit then outstanding.
 
“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
any of the chief financial officer, principal accounting officer, senior vice
president - treasury or any other financial officer of the Borrower.
 
“Restatement Effective Date”: the date on which the conditions precedent set
forth in Section 5.1 hereof shall have been satisfied.
 
“Restatement Term Lender”: each Lender that makes a Restatement Term Loan.
 
“Restatement Term Loan”: as defined in Section 2.1(a).
 
“Restricted Payments”: as defined in Section 7.6.
 
“Revolving Commitment”: as to any Revolving Lender, the obligation of such
Lender to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal and/or face amount not to exceed, as
applicable, (a) the amount set forth opposite such Lender’s name under the
heading “Revolving Commitment” on Schedule 1.1 or (b) the amount set forth in
any Assignment and Assumption to which such Lender is a party as an Assignee, in
each case as the same may be changed from time to time pursuant to the terms
hereof.
 
“Revolving Commitment Period”: the period ending on the Revolving Termination
Date.
 
“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.
 
“Revolving Facility”: as defined in the definition of “Facility”.
 
“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans or is an Issuing Lender.
 
“Revolving Loans”: as defined in Section 2.1(b).
 
“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding).
 
“Revolving Termination Date”: April 27, 2010.
 
21

--------------------------------------------------------------------------------


 
“R/T Commitment”: as to any R/T Lender, the obligation of such Lender to make
R/T Loans in an aggregate principal amount not to exceed, as applicable, (a) the
amount set forth opposite such Lender’s name under the heading “R/T Commitment”
on Schedule 1.1 or (b) the amount set forth in any Assignment and Assumption to
which such Lender is a party as an Assignee, in each case as the same may be
changed from time to time pursuant to the terms hereof.
 
“R/T Facility”: as defined in the definition of “Facility”.
 
“R/T Lender”: each Lender that has an R/T Commitment or that holds R/T Loans.
 
“R/T Loans”: as defined in Section 2.1(c).
 
“R/T Percentage”: as to any R/T Lender at any time, the percentage which such
Lender’s R/T Commitment then constitutes of the Total R/T Commitments (or, at
any time after the R/T Commitments shall have expired or terminated, the
percentage which the aggregate principal amount of such Lender’s R/T Loans then
outstanding constitutes of the aggregate principal amount of the R/T Loans then
outstanding).
 
“R/T Revolving Commitment Period”: the period ending on the R/T Revolving
Termination Date.
 
“R/T Revolving Termination Date”: the earlier of (a) April 27, 2007 and (b) any
Business Day specified by the Borrower in a written notice delivered to the
Administrative Agent at least five Business Days prior to the date so specified.
 
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
 
“Securitization”: a public or private offering by a Lender or any of its
Affiliates or their respective successors and assigns, of securities which
represent an interest in, or which are collateralized, in whole or in part, by
the Loans.
 
“Senior Note Intercreditor Agreement”: the Intercreditor Agreement, dated as of
April 27, 2004, between the Administrative Agent and the Trustee under the CCO
Senior Note Indenture.
 
“Shell Subsidiary”: any Subsidiary of the Borrower that is a “shell” company
having (a) assets (either directly or through any Subsidiary or other Equity
Interests) with an aggregate value not exceeding $100,000 and (b) no operations.
 
“Silo Credit Agreements”: as defined in the Existing Credit Agreement.
 
“Silo Guarantee and Collateral Agreements”: as defined in the Existing Credit
Agreement.
 
“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.
 
“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
 
22

--------------------------------------------------------------------------------


 
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed or contingent, matured or unmatured, disputed or undisputed, or
secured or unsecured.
 
“Specified Change of Control”: a “Change of Control” as defined in, or any event
or condition of the type described in Section 8(k) contained in, the
documentation governing any Indebtedness of Holdings or any Specified Long-Term
Indebtedness having an aggregate outstanding principal amount in excess of
$200,000,000.
 
“Specified Excluded Subsidiary”: any Foreign Subsidiary, any Shell Subsidiary,
any Qualified LaGrange Entity, any Excluded Acquired Subsidiary and any
Regulated Subsidiary.
 
“Specified Hedge Agreement”: any Hedge Agreement entered into by the Borrower or
any of its Subsidiaries with any Person that is a Lender at the time such Hedge
Agreement is entered into or, in the case of any Hedge Agreement in effect on
the Restatement Effective Date, any former Lender that was a Lender on the
Restatement Effective Date, or any of their respective affiliates, in respect of
interest rates or currency exchange rates.
 
“Specified Intracreditor Group”: any Lender together with, unless otherwise
agreed by the Borrower and the Administrative Agent, each Approved Fund to which
such Lender has assigned a portion of its Commitments or Loans under any
Facility smaller than the minimum assignment amount specified in Section
10.6(b)(ii)(A) for Assignees other than Lenders, affiliates of Lenders and
Approved Funds.
 
“Specified Long-Term Indebtedness”: any Indebtedness incurred pursuant to
Section 7.2(e).
 
“Specified Subordinated Debt”: any Indebtedness of the Borrower issued directly
or indirectly to Paul G. Allen or any of his Affiliates (including any Qualified
Parent Company), so long as such Indebtedness (a) qualifies as Specified
Long-Term Indebtedness and (b) has terms and conditions substantially identical
to those set forth in Exhibit H.
 
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person; provided, that Non-Recourse
Subsidiaries shall be deemed not to constitute “Subsidiaries” for the purposes
of this Agreement (other than the definition of “Non-Recourse Subsidiary”).
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
23

--------------------------------------------------------------------------------


 
“Subsidiary Guarantor”: each Subsidiary of the Borrower other than any Specified
Excluded Subsidiary, in each case to the extent that such Person has become a
“Grantor” under the Guarantee and Collateral Agreement; provided that,
notwithstanding the foregoing, each Qualified LaGrange Entity shall be treated
as a Subsidiary Guarantor for the purposes of Section 7.
 
“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.4 in an aggregate principal amount at any one time
outstanding not to exceed $75,000,000.
 
“Swingline Lender”: JPMorgan Chase Bank, in its capacity as the lender of
Swingline Loans.
 
“Swingline Loans”: as defined in Section 2.4.
 
“Swingline Participation Amount”: as defined in Section 2.5(c).
 
“Syndication Agents”: as defined in the preamble hereto.
 
“Term Facility”: as defined in the definition of “Facility”.
 
“Term Lender”: any Lender that holds a Term Loan.
 
“Term Loan”: any Existing Term Loan, Restatement Term Loan, Converted Term Loan
or Incremental Term Loan.
 
“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Loan then outstanding constitutes of the aggregate principal
amount of the Term Loans then outstanding.
 
“Test Date”: as defined in Section 7.7(j).
 
“Threshold Transaction Date”: any date on which, after giving pro forma effect
to a particular transaction (including any Indebtedness incurred in connection
therewith), the Consolidated Interest Coverage Ratio, determined in respect of
the most recent period of four consecutive fiscal quarters for which the
relevant financial information is available, is greater than 1.50 to 1.0.
 
“Total Net Proceeds”: in connection with any Asset Sale or any Recovery Event,
the sum, without duplication, of (a) the proceeds thereof in the form of cash
and Cash Equivalents and (b) the amount of any deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise (whether or not received at the time “Total Net
Proceeds” is calculated in connection with such Asset Sale or Recovery Event),
net of attorneys’ fees, accountants’ fees, investment banking fees and
consultants’ fees (in each case, including costs and disbursements), amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset that is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to the Guarantee and
Collateral Agreement) and other customary fees and expenses actually incurred in
connection therewith and net of taxes paid or reasonably estimated to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements).
 
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.
 
24

--------------------------------------------------------------------------------


 
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit outstanding at such time.
 
“Total R/T Commitments”: at any time, the aggregate amount of the R/T
Commitments then in effect.
 
“Total R/T Extensions of Credit”: at any time, the aggregate amount of the R/T
Loans outstanding at such time.
 
“Transferee”: any Assignee or Participant.
 
“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
 
“United States”: the United States of America.
 
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Equity
Interests of which (other than (i) directors’ qualifying shares required by law
or (ii) in the case of CC VIII, LLC, the CCVIII Interest) are owned by such
Person directly or through other Wholly Owned Subsidiaries or a combination
thereof.
 
“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower; provided that, notwithstanding the foregoing,
each Qualified LaGrange Entity shall be treated as a Wholly Owned Subsidiary
Guarantor for purposes of Section 7.
 
1.2.  Other Definitional Provisions; Pro Forma Calculations. (a) Unless
otherwise specified therein, all terms defined in this Agreement shall have the
defined meanings when used in the other Loan Documents or any certificate or
other document made or delivered pursuant hereto or thereto.
 
(b)  As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to Holdings, the Borrower and its Subsidiaries not defined in
Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP, (ii)
the words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”, (iii) the word “incur” shall be construed to
mean incur, create, issue, assume, become liable in respect of or suffer to
exist (and the words “incurred” and “incurrence” shall have correlative
meanings), (iv) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, Equity Interests, securities, revenues,
accounts, leasehold interests, contract rights and any other “assets” as such
term is defined under GAAP and (v) references to agreements or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.
 
(c)  The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
 
(d)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
25

--------------------------------------------------------------------------------


 
(e)  For the purposes of calculating Annualized Operating Cash Flow, Annualized
Pro Forma Operating Cash Flow, Consolidated Operating Cash Flow and Consolidated
Interest Expense for any period (a “Test Period”), (i) if at any time during the
period (a “Pro Forma Period”) commencing on the second day of such Test Period
and ending on the last day of such Test Period (or, in the case of any pro forma
calculation made pursuant hereto in respect of a particular transaction, ending
on the date such transaction is consummated and, unless otherwise expressly
provided herein, after giving effect thereto), the Borrower or any Subsidiary
shall have made any Material Disposition, the Consolidated Operating Cash Flow
for such Test Period shall be reduced by an amount equal to the Consolidated
Operating Cash Flow (if positive) attributable to the property which is the
subject of such Material Disposition for such Test Period or increased by an
amount equal to the Consolidated Operating Cash Flow (if negative) attributable
thereto for such Test Period, and Consolidated Interest Expense for such Test
Period shall be reduced by an amount equal to the Consolidated Interest Expense
for such Test Period attributable to any Indebtedness of the Borrower or any
Subsidiary (including Loans) repaid, repurchased, defeased or otherwise
discharged with respect to the Borrower and its Subsidiaries in connection with
such Material Disposition (or, if the Equity Interests of any Subsidiary are
sold, the Consolidated Interest Expense for such Test Period directly
attributable to the Indebtedness of such Subsidiary to the extent the Borrower
and its continuing Subsidiaries are no longer liable for such Indebtedness after
such Disposition); (ii) if, during such Pro Forma Period, the Borrower or any
Subsidiary shall have made a Material Acquisition, Consolidated Operating Cash
Flow and Consolidated Interest Expense for such Test Period shall be calculated
after giving pro forma effect thereto (including the incurrence or assumption of
any Indebtedness in connection therewith) as if such Material Acquisition (and
the incurrence or assumption of any such Indebtedness) occurred on the first day
of such Test Period; (iii) if, during such Pro Forma Period, any Person that
subsequently became a Subsidiary or was merged with or into the Borrower or any
Subsidiary during such Pro Forma Period shall have entered into any disposition
or acquisition transaction that would have required an adjustment pursuant to
clause (i) or (ii) above if made by the Borrower or a Subsidiary during such Pro
Forma Period, Consolidated Operating Cash Flow and Consolidated Interest Expense
for such Test Period shall be calculated after giving pro forma effect thereto
as if such transaction occurred on the first day of such Test Period; and (iv)
in the case of determinations in connection with transactions involving the
incurrence of Indebtedness by the Borrower or any Subsidiary, Consolidated
Interest Expense shall be calculated after giving pro forma effect thereto (and
all other incurrences of Indebtedness during such Pro Forma Period) as if such
Indebtedness was incurred on the first day of such Test Period. For the purposes
of this paragraph, pro forma calculations regarding the amount of income or
earnings relating to any Material Disposition or Material Acquisition and the
amount of Consolidated Interest Expense associated with any discharge or
incurrence of Indebtedness shall in each case be determined in good faith by a
Responsible Officer of the Borrower. If any Indebtedness bears a floating rate
of interest and the incurrence or assumption thereof is being given pro forma
effect, the interest expense on such Indebtedness shall be calculated as if the
rate in effect on the last day of the relevant Pro Forma Period had been the
applicable rate for the entire relevant Test Period (taking into account any
interest rate protection agreement to the extent allocable to the interest
expense on such Indebtedness; provided that, in the case of Material
Acquisitions, such interest rate protection agreement has a remaining term in
excess of 12 months). As used in this Section 1.2(e), “Material Acquisition”
means any acquisition of property or series of related acquisitions of property
that (i) constitutes assets comprising all or substantially all of an operating
unit of a business or constitutes all or substantially all of the Equity
Interests of a Person and (ii) involves the payment of Consideration by the
Borrower and its Subsidiaries in excess of $1,000,000; and “Material
Disposition” means any Disposition of property or series of related Dispositions
of property that yields gross proceeds to the Borrower or any of its
Subsidiaries in excess of $1,000,000.
 
26

--------------------------------------------------------------------------------


 
SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS
 
2.1.  Commitments. (a) Subject to the terms and conditions hereof, (i) each
Existing Term Lender severally agrees to maintain hereunder an “Existing Term
Loan” to the extent specified on Schedule 1.1, (ii) each Restatement Term Lender
severally agrees to make a “Restatement Term Loan” on the Restatement Effective
Date, as specified on Schedule 1.1, (iii) the Borrower hereby offers to each
Exchanging Term Lender to exchange its “Term Loan” (as defined in the Existing
Credit Agreement) set forth in Schedule 1.1 for such Exchanging Term Lender for
an Existing Term Loan in a like principal amount and each such Term Lender
agrees on the terms and conditions set forth in this Agreement to exchange such
Term Loan for an Existing Term Loan in a like principal amount and (iv) each
Incremental Term Lender severally agrees to make one or more term loans (each,
an “Incremental Term Loan”) to the extent provided in Section 2.1(d). The Term
Loans may from time to time be Eurodollar Loans or ABR Loans, as determined by
the Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 2.10.
 
(b)  Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans (“Revolving Loans”) to the Borrower from
time to time during the Revolving Commitment Period in an aggregate principal
amount at any one time outstanding which, when added to such Lender’s Revolving
Percentage of the sum of (i) the L/C Obligations then outstanding and (ii) the
aggregate principal amount of the Swingline Loans then outstanding, does not
exceed the amount of such Lender’s Revolving Commitment. During the Revolving
Commitment Period, the Borrower may use the Revolving Commitments by borrowing,
prepaying the Revolving Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof. The Revolving Loans may from
time to time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 2.10.
 
(c)  Subject to the terms and conditions hereof, each R/T Lender severally
agrees to make revolving credit loans (such loans, until they become Converted
Term Loans, “R/T Loans”) to the Borrower from time to time during the R/T
Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which does not exceed the amount of such Lender’s R/T Commitment.
During the R/T Revolving Commitment Period, the Borrower may use the R/T
Commitments by borrowing, prepaying the R/T Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The R/T
Loans may from time to time be Eurodollar Loans or ABR Loans, as determined by
the Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 2.10. On the R/T Revolving Termination Date, the R/T
Commitments shall automatically terminate and all then outstanding R/T Loans
(“Converted Term Loans”) shall automatically be converted into Term Loans, at
which time they shall cease to constitute R/T Loans hereunder. The Borrower
agrees to take all actions reasonably requested by the Administrative Agent
(without incurring any obligations under Section 2.18) such that, as promptly as
practicable after the R/T Revolving Termination Date, each Term Lender shall
hold a ratable portion of each Eurodollar Tranche applicable to the Term Loans.
 
(d)  The Borrower and any one or more Lenders (including New Lenders) may from
time to time agree that such Lenders shall make Incremental Term Loans by
executing and delivering to the Administrative Agent an Incremental Facility
Activation Notice specifying (i) the amount of such Incremental Term Loans,
(ii) the applicable Incremental Facility Closing Date, (iii) the applicable
Incremental Term Maturity Date, (iv) the amortization schedule for such
Incremental Term Loans, which shall comply with Section 2.3, (v) the Applicable
Margin for such Incremental Term Loans and (vi) the proposed original issue
discount applicable to such Incremental Term Loans, if any. Notwithstanding the
foregoing, without the consent of the Required Lenders, (A) the aggregate amount
of borrowings of Incremental Term Loans shall not exceed $250,000,000, (B) each
increase effected pursuant to this
 
27

--------------------------------------------------------------------------------


 
paragraph shall be in a minimum amount of at least $100,000,000, (C) no more
than three Incremental Facility Closing Dates may be selected by the Borrower
after the Restatement Effective Date and (D) no Incremental Term Loans may be
borrowed if a Default or Event of Default is in existence after giving pro forma
effect thereto. No Lender shall have any obligation to participate in any
increase described in this paragraph unless it agrees to do so in its sole
discretion.
 
(e)  Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent (which consent shall not be
unreasonably withheld), elects to become a “Lender” under this Agreement in
connection with any transaction described in Section 2.1(d) shall execute a New
Lender Supplement (each, a “New Lender Supplement”), substantially in the form
of Exhibit F-1, whereupon such bank, financial institution or other entity (a
“New Lender”) shall become a Lender for all purposes and to the same extent as
if originally a party hereto and shall be bound by and entitled to the benefits
of this Agreement.
 
2.2.  Procedure for Borrowing. In order to effect a borrowing hereunder, the
Borrower shall give the Administrative Agent a Notice of Borrowing (which notice
must be received by the Administrative Agent prior to 1:00 P.M., New York City
time, (a) three Business Days prior to the requested Borrowing Date, in the case
of Eurodollar Loans, or (b) one Business Day prior to the requested Borrowing
Date, in the case of ABR Loans) (provided that any such Notice of Borrowing of
ABR Loans under the Revolving Facility to finance payments required by Section
3.5 may be given not later than 1:00 P.M. New York City time, on the date of the
proposed borrowing), specifying (i) the Facility under which such Loan is to be
borrowed, (ii) the amount and Type of Loans to be borrowed, (iii) the requested
Borrowing Date and (iv) in the case of Eurodollar Loans, the respective amounts
of each such Type of Loan and the respective lengths of the initial Interest
Period therefor. Each borrowing shall be in an aggregate amount equal to (x) in
the case of ABR Loans, $5,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if the then aggregate relevant Available Revolving Commitments are
less than $5,000,000, such lesser amount) and (y) in the case of Eurodollar
Loans, $10,000,000 or a whole multiple of $1,000,000 in excess thereof;
provided, that the Swingline Lender may request, on behalf of the Borrower,
borrowings under the Revolving Commitments that are ABR Loans in other amounts
pursuant to Section 2.5. Upon receipt of any Notice of Borrowing from the
Borrower, the Administrative Agent shall promptly notify each relevant Lender
thereof. Each relevant Lender will make the amount of its pro rata share of each
borrowing available to the Administrative Agent for the account of the Borrower
at the Funding Office prior to 12:00 Noon, New York City time, on the Borrowing
Date requested by the Borrower in funds immediately available to the
Administrative Agent; provided that, in the event that any Lender fails to make
available to the Administrative Agent any portion of such amount prior to 12:30
P.M. New York City time on the relevant Borrowing Date, the Borrower shall be
deemed to have provided notice to the Swingline Lender in accordance with
Section 2.5 requesting a Swingline Loan in an amount equal to the aggregate
amount of any such shortfall, rounded up to the applicable whole multiple of
$500,000 (but in no event exceeding, together with all outstanding Swingline
Loans, the Swingline Commitment). Such borrowing (including any such Swingline
Loan) will then be made available not later than 1:00 P.M., New York City time,
to the Borrower by the Administrative Agent crediting the account of the
Borrower on the books of such office with the aggregate of the amounts made
available to the Administrative Agent by the relevant Lenders and in like funds
as received by the Administrative Agent.
 
2.3.  Repayment of Loans. (a) The Term Loans of each Term Lender shall mature in
24 installments (each due on the last day of each calendar quarter, except for
the last such installment), commencing on September 30, 2007, each of which
shall be in an amount equal to such Lender’s Term Percentage multiplied by (i)
in the case of the first 23 such installments, 0.25% of the sum of the aggregate
principal amount of the Term Loans outstanding on the Restatement Effective Date
and the initial aggregate principal amount of the Converted Term Loans and (ii)
in the case of the last such
 
28

--------------------------------------------------------------------------------


 
installment (which shall be due on April 28, 2013), 94.25% of such sum or the
remaining principal balance of all Term Loans outstanding on such date if
different.
 
(b) The Incremental Term Loans of each Incremental Term Lender shall mature in
consecutive installments (which shall be no more frequent than quarterly) as
specified in the Incremental Facility Activation Notice pursuant to which such
Incremental Term Loans were made, provided that, prior to the final maturity of
the Term Loans, the aggregate amount of such installments for any four
consecutive fiscal quarters shall not exceed 1% of the aggregate principal
amount of such Incremental Term Loans on the date such Loans were first made.
 
(c) The Borrower shall repay all outstanding Revolving Loans and Swingline Loans
on the Revolving Termination Date.
 
2.4.  Swingline Commitment. Subject to the terms and conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Borrower under the Revolving Commitments from time to time during the
Revolving Commitment Period by making swingline loans (“Swingline Loans”) to the
Borrower; provided that (a) the aggregate principal amount of Swingline Loans
outstanding at any time shall not exceed the Swingline Commitment then in effect
(notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans
hereunder, may exceed the Swingline Commitment then in effect) and (b) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero.
During the Revolving Commitment Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall be ABR Loans only.
 
2.5.  Procedure for Swingline Borrowing; Refunding of Swingline Loans. (a)
Whenever the Borrower desires that the Swingline Lender make Swingline Loans it
shall give the Swingline Lender irrevocable telephonic notice confirmed promptly
in writing (which telephonic notice must be received by the Swingline Lender not
later than 1:00 P.M., New York City time, on the proposed Borrowing Date),
specifying (i) the amount to be borrowed and (ii) the requested Borrowing Date
(which shall be a Business Day during the Revolving Commitment Period). Each
borrowing under the Swingline Commitment shall be in an amount equal to
$1,000,000 or a whole multiple of $500,000 in excess thereof. Not later than
3:00 P.M., New York City time, on the Borrowing Date specified in a notice in
respect of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender. The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by depositing such proceeds in
the account of the Borrower with the Administrative Agent on such Borrowing Date
in immediately available funds.
 
(b)  The Swingline Lender, at any time and from time to time in its sole and
absolute discretion and in consultation with the Borrower (provided that the
failure to so consult shall not affect the ability of the Swingline Lender to
make the following request) may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 1:00 P.M., New York
City time, request each Revolving Lender to make, and each Revolving Lender
hereby agrees to make, a Revolving Loan, in an amount equal to such Revolving
Lender’s Restatement Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice, to
repay the Swingline Lender. Each Revolving Lender shall make the amount of such
Revolving Loan available to the Administrative Agent at the Funding Office in
immediately available funds, not later than 12:00 Noon, New York City time, one
Business Day after the date of such notice. The proceeds of such Revolving Loans
shall be
 
29

--------------------------------------------------------------------------------


 
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.
 
(c)  If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.5(b), one of the events described in Section 8(g) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.5(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.5(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to (i)
such Revolving Lender’s Revolving Percentage times (ii) the sum of the aggregate
principal amount of Swingline Loans then outstanding that were to have been
repaid with such Revolving Loans.
 
(d)  Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.
 
(e)  Each Revolving Lender’s obligation to make the Loans referred to in Section
2.5(b) and to purchase participating interests pursuant to Section 2.5(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Revolving Lender or the Borrower may have against the Swingline Lender, the
Borrower or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5; (iii) any adverse change in the
condition (financial or otherwise) of the Borrower; (iv) any breach of this
Agreement or any other Loan Document by the Borrower, any other Loan Party or
any other Revolving Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
 
2.6.  Commitment Fees, Etc.(a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender and each R/T Lender a
nonrefundable commitment fee through the last day of the Revolving Commitment
Period or the R/T Revolving Commitment Period, as applicable, computed at (i)
0.50% per annum on the average daily amount of the Available Revolving
Commitment or the Available R/T Commitment of such Lender, as applicable, if
such average daily amount is less than 50% of such Lender’s Revolving Commitment
or R/T Commitment, as applicable, during the period for which payment is made
and (ii) for all other periods 0.75% per annum on such average daily amount
during the period for which payment is made, in each case payable quarterly in
arrears on the last day of each March, June, September and December and on the
Revolving Termination Date or the R/T Revolving Termination Date, as applicable.
During any period from an Adjustment Date with respect to which the Consolidated
Leverage Ratio is determined to be less than 2.50 to 1.0 until any succeeding
Adjustment Date with respect to which the Consolidated Leverage Ratio is
determined to be
 
30

--------------------------------------------------------------------------------


 
greater than or equal to 2.50 to 1.0, the percentage referred to in clause (ii)
above shall be reduced to 0.50%.
 
(b)  The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.
 
2.7.  Termination or Reduction of Commitments. The Borrower shall have the
right, upon notice delivered to the Administrative Agent no later than 1:00
P.M., New York City time, at least three Business Days prior to the proposed
date of termination or reduction, to terminate the Revolving Commitments or the
R/T Commitments or, from time to time, to reduce the amount of the Revolving
Commitments or the R/T Commitments; provided that no such termination or
reduction shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Loans, Swingline Loans or R/T Loans made on the
effective date thereof, the Total Revolving Extensions of Credit or the Total
R/T Extensions of Credit would exceed the Total Revolving Commitments or the
Total R/T Commitments, as applicable. Any such reduction shall be in an amount
equal to $10,000,000, or a whole multiple of $1,000,000 in excess thereof, shall
reduce permanently the relevant Commitments then in effect and shall be applied
pro rata to the scheduled reductions thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable, provided that such
notice may state that it is conditioned upon the effectiveness of other credit
facilities, the consummation of a particular Disposition or the occurrence of a
change of control, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.
 
2.8.  Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon notice
delivered to the Administrative Agent no later than 1:00 P.M., New York City
time, at least three Business Days prior thereto in the case of Eurodollar Loans
and no later than 1:00 P.M., New York City time, at least one Business Day prior
thereto in the case of ABR Loans, which notice shall specify the date and amount
of prepayment and whether the prepayment is of Eurodollar Loans or ABR Loans;
provided, that if a Eurodollar Loan is prepaid on any day other than the last
day of the Interest Period applicable thereto, the Borrower shall also pay any
amounts owing pursuant to Section 2.18. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans) accrued interest to such
date on the amount prepaid. Optional prepayments of the Term Loans made prior to
the first anniversary of the Restatement Effective Date with the proceeds of a
substantially concurrent issuance or incurrence of new term loans or other
syndicated financing (which shall be deemed to have occurred in the event of any
repricing of the Term Loans hereunder) shall be accompanied by a prepayment fee,
for the account of the Term Lenders, equal to 1.0% of the amount so prepaid.
Partial prepayments of Term Loans, R/T Loans and Revolving Loans shall be in an
aggregate principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof. Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable, provided that such notice may state that it is conditioned upon the
effectiveness of other credit facilities, the consummation of a particular
Disposition or the occurrence of a change of control, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified prepayment date) if such condition is not satisfied.
 
2.9.  Mandatory Prepayments. (a) If on any date the Borrower or any of its
Subsidiaries shall receive Net Cash Proceeds from any Asset Sale or Recovery
Event then, with respect to an amount equal to 75% of such Net Cash Proceeds
(“Allocated Proceeds”; provided that the Borrower or such Subsidiary may instead
deem a portion of such Net Cash Proceeds equal to the first 75% of the Total
 
31

--------------------------------------------------------------------------------


 
Net Proceeds to the Borrower or such Subsidiary from such Asset Sale or Recovery
Event, when and as received, to be the Allocated Proceeds of such Asset Sale or
Recovery Event), (i) if such Allocated Proceeds are not Reinvestment Proceeds,
such Allocated Proceeds shall be applied on the fifth Business Day after the
date such proceeds are received toward the prepayment of the Term Loans or (ii)
if such Allocated Proceeds are Reinvestment Proceeds, on each Reinvestment
Prepayment Date, an amount equal to the relevant Reinvestment Prepayment Amount
shall be applied toward the prepayment of the Term Loans.
 
(b) The application of any prepayment pursuant to this Section 2.9 shall be made
first, to ABR Loans and, second, to Eurodollar Loans. Each prepayment of the
Loans under this Section 2.9 shall be accompanied by accrued interest to the
date of such prepayment on the amount prepaid.
 
2.10.  Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans to ABR Loans by giving the Administrative
Agent at least two Business Days’ prior irrevocable notice of such election,
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert ABR Loans to Eurodollar Loans by giving the
Administrative Agent irrevocable notice of such election no later than 1:00 P.M.
New York City time, on the third Business Day prior to the proposed conversion
date (which notice shall specify the length of the initial Interest Period
therefor), provided that no ABR Loan may be converted into a Eurodollar Loan
when any Event of Default has occurred and is continuing. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.
 
(b)  Any Eurodollar Loan may be continued as such by the Borrower giving
irrevocable notice to the Administrative Agent at least three Business Days
prior to the expiration of the then current Interest Period, in accordance with
the applicable provisions of the term “Interest Period” set forth in Section
1.1, of the length of the next Interest Period to be applicable to such Loans,
provided that (i) if so required by the Administrative Agent, no Eurodollar Loan
may be continued as such when any Event of Default has occurred and is
continuing and (ii) if the Borrower shall fail to give any required notice as
described above in this paragraph, the relevant Eurodollar Loans shall be
automatically converted to Eurodollar Loans having a one-month Interest Period
on the last day of the then expiring Interest Period. Upon receipt of any such
notice, the Administrative Agent shall promptly notify each relevant Lender
thereof.
 
2.11.  Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that, (a)
after giving effect thereto, the aggregate principal amount of the Eurodollar
Loans comprising each Eurodollar Tranche shall be equal to $10,000,000 or a
whole multiple of $1,000,000 in excess thereof and (b) no more than fifteen
Eurodollar Tranches shall be outstanding at any one time.
 
2.12.  Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.
 
(b)  Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.
 
(c)  (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans and Reimbursement
Obligations (whether or not overdue) shall bear interest at a rate
 
32

--------------------------------------------------------------------------------


 
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section plus
2% or (y) in the case of Reimbursement Obligations, the rate applicable to ABR
Loans under the Revolving Facility plus 2%, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to ABR Loans
under the relevant Facility plus 2% (or, in the case of any such other amounts
that do not relate to a particular Facility, the rate then applicable to ABR
Loans under the Revolving Facility plus 2%), in each case, with respect to
clauses (i) and (ii) above, from the date of such non-payment until such amount
is paid in full (as well after as before judgment).
 
(d)  Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.
 
2.13.  Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.
 
(b)  Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.12(a).
 
2.14.  Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:
 
(a)  the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or
 
(b)  the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period, the Administrative Agent shall give telecopy or telephonic notice
thereof to the Borrower and the relevant Lenders as soon as practicable
thereafter. If such notice is given (x) any Eurodollar Loans under the relevant
Facility requested to be made on the first day of such Interest Period shall be
made as ABR Loans, (y) any Loans under the relevant Facility that were to have
been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans under
the relevant Facility shall be converted, on the last day of the then-current
Interest Period, to ABR Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar
 
33

--------------------------------------------------------------------------------


 
Loans under the relevant Facility shall be made or continued as such, nor shall
the Borrower have the right to convert Loans under the relevant Facility to
Eurodollar Loans.
 
2.15.  Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower from
the Revolving Lenders hereunder, each payment by the Borrower on account of any
commitment fee in respect of the Revolving Commitments and any reduction of the
Revolving Commitments shall be made pro rata according to the Revolving
Commitments of the Revolving Lenders. Each borrowing by the Borrower from the
R/T Lenders hereunder, each payment by the Borrower on account of any commitment
fee in respect of the R/T Commitments and any reduction of the R/T Commitments
shall be made pro rata according to the R/T Commitments of the R/T Lenders.
 
(b)  Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Lenders. The amount of each principal prepayment of the Term Loans shall be
applied to reduce the then remaining installments of the Term Loans pro rata
based upon the then remaining principal amount of such installments. Amounts
repaid or prepaid on account of the Term Loans may not be reborrowed.
 
(c)  Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders. Each payment (including each prepayment) by
the Borrower on account of principal of and interest on the R/T Loans shall be
made pro rata according to the respective outstanding principal amounts of the
R/T Loans then held by the R/T Lenders.
 
(d)  All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 1:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.
 
(e)  Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the daily average Federal Funds Effective Rate for the period until
such Lender makes such amount immediately available to the Administrative Agent.
A certificate of the Administrative Agent submitted to any Lender with respect
to any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days of such
Borrowing Date, the
 
34

--------------------------------------------------------------------------------


 
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans under the relevant
Facility, on demand, from the Borrower. Nothing in this paragraph shall be
deemed to limit the rights of the Administrative Agent or the Borrower against
any Lender.
 
(f)  Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment being made hereunder that the Borrower
will not make such payment to the Administrative Agent, the Administrative Agent
may assume that the Borrower is making such payment, and the Administrative
Agent may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective pro rata shares of a corresponding
amount. If such payment is not made to the Administrative Agent by the Borrower
within three Business Days of such required date, the Administrative Agent shall
be entitled to recover, on demand, from each Lender to which any amount which
was made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate. Nothing herein shall be deemed to limit the rights of the Administrative
Agent or any Lender against the Borrower.
 
2.16.  Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the Restatement Effective Date:
 
(i)    shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.17 and
changes in the rate of tax on the overall net income of such Lender);
 
(ii)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or
 
(iii)    shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.
 
(b)  If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the Restatement Effective Date shall have the effect of reducing the rate of
return on such Lender’s or such corporation’s capital as a consequence of its
obligations hereunder or under or in
 
35

--------------------------------------------------------------------------------


 
respect of any Letter of Credit to a level below that which such Lender or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, after submission by such Lender to the Borrower (with a
copy to the Administrative Agent) of a written request therefor, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender for such reduction; provided that the Borrower shall not be required
to compensate a Lender pursuant to this paragraph for any amounts incurred more
than six months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; and provided further that, if
the circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect.
 
(c)  A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
2.17.  Taxes. (a) All payments made by the Borrower under this Agreement shall
be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
net income taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Administrative Agent or any Lender as a result of a present or
former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document). If any such non-excluded
taxes, levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender hereunder, the amounts
so payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement, provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s failure to comply with the
requirements of paragraph (d) or (e) of this Section or (ii) that are United
States withholding taxes imposed on amounts payable to such Lender at the time
the Lender becomes a party to this Agreement, except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to this paragraph.
 
(b)  In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c)  Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof. If the Borrower fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent and
the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure.
 
36

--------------------------------------------------------------------------------


 
(d)  Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two
copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or,
in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit G and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from U.S. federal withholding tax on all payments by the
Borrower under this Agreement and the other Loan Documents. Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation). In addition, each Non-U.S.
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender
shall promptly notify the Borrower at any time it determines that it is no
longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). The inability of a Non-U.S. Lender (or a
Transferee) to deliver any form pursuant to this Section 2.17(d) as a result of
a change in law after the date such Lender (or a Transferee) becomes a Lender
(or a Transferee) hereunder or as a result of a change in circumstances of the
Borrower or the use of proceeds of such Lender’s (or Transferee’s) Loans shall
not constitute a failure to comply with this Section 2.17(d) and accordingly the
indemnities to which such Person is entitled pursuant to this Section 2.17 shall
not be affected as a result of such inability. If a Lender (or Transferee) as to
which the preceding sentence does not apply is unable to deliver any form
pursuant to this Section 2.17(d), the sole consequence of such failure to
deliver as a result of such inability shall be that the indemnity described in
Section 2.17(a) hereof for any Non-Excluded Taxes shall not be available to such
Lender or Transferee with respect to the period that would otherwise be covered
by such form.
 
(e)  A Lender that is entitled to an exemption from non-U.S. withholding tax
under the law of the jurisdiction in which the Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding, provided that such Lender is legally entitled to complete, execute
and deliver such documentation and in such Lender’s judgment such completion,
execution or submission would not materially prejudice the legal position of
such Lender.
 
(f)  Any Lender (or Transferee) claiming any indemnity payment or additional
amounts payable pursuant to Section 2.17(a) shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document reasonably requested in writing by the Borrower if the making of such a
filing would avoid the need for or reduce the amount of any such indemnity
payment or additional amounts that may thereafter accrue.
 
(g)  The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
2.18.  Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense that such Lender may sustain or incur
as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement
 
37

--------------------------------------------------------------------------------


 
or (c) the making of a prepayment of Eurodollar Loans on a day that is not the
last day of an Interest Period with respect thereto. Such indemnification may
include an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
 
2.19.  Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.16 or 2.17(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of any Borrower or the rights of any Lender pursuant to Section 2.16
or 2.17(a).
 
2.20.  Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.16 or 2.17(a) or (b) defaults in its obligation to make Loans hereunder, with
a replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement, such Lender shall have taken no action under Section 2.19
which has eliminated the continued need for payment of amounts owing pursuant to
Section 2.16 or 2.17(a), (iv) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (v) the Borrower shall be liable to such
replaced Lender under Section 2.18 if any Eurodollar Loan owing to such replaced
Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (vi) the replacement financial institution, if not already a
Lender, shall be reasonably satisfactory to the Administrative Agent, (vii) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 10.6 (provided that the Borrower shall be obligated to
pay the registration and processing fee referred to therein), (viii) until such
time as such replacement shall be consummated, the Borrower shall pay all
additional amounts (if any) required pursuant to Section 2.16 or 2.17(a), as the
case may be, and (ix) any such replacement shall not be deemed to be a waiver of
any rights that the Borrower, the Agents or any other Lender shall have against
the replaced Lender.
 
In the event that any Lender (a “Non-Consenting Lender”) fails to consent to any
proposed amendment, modification, termination, waiver or consent with respect to
any provision hereof or of any other Credit Document that requires the unanimous
approval of all of the Lenders or the approval of all of the Lenders directly
affected thereby, in each case in accordance with the terms of Section 10.1, the
Borrower shall be permitted to replace such Non-Consenting Lender with a
replacement financial institution satisfactory to the Administrative Agent, so
long as the consent of the Required Lenders shall have been obtained with
respect to such amendment, modification, termination, waiver or consent;
provided that (i) such replacement does not conflict with any applicable law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, (ii) the replacement financial institution shall
purchase, at par, all Loans and other amounts owing to the Non-
 
38

--------------------------------------------------------------------------------


 
Consenting Lender pursuant to the Credit Documents on or prior to the date of
replacement, (iii) the replacement financial institution shall approve the
proposed amendment, modification, termination, waiver or consent, (iv) the
Borrower shall be liable to the Non-Consenting Lender under Section 2.18 if any
Eurodollar Loan owing to the Non-Consenting Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (v) the Non-Consenting
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 10.6(c) (provided that the Borrower shall be obligated to
pay the registration and processing fee referred to therein), (vi) until such
time as such replacement shall be consummated, the Borrower shall pay to the
Non-Consenting Lender all additional amounts (if any) required pursuant to
Section 2.16, 2.17 or 2.18, as the case may be, (vii) the Borrower provides at
least three Business Days’ prior notice to the Non-Consenting Lender, and (viii)
any such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
Non-Consenting Lender. In the event any Non-Consenting Lender fails to execute
the agreements required under Section 10.6 in connection with an assignment
pursuant to this Section 2.20, the Borrower may, upon two Business Days’ prior
notice to the Non-Consenting Lender, execute such agreements on behalf of the
Non-Consenting Lender.
 
SECTION 3.    LETTERS OF CREDIT
 
3.1.  L/C Commitment. (a) Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Revolving Lenders set
forth in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”)
for the account of the Borrower on any Business Day during the Revolving
Commitment Period in such form as may be approved from time to time by such
Issuing Lender; provided that no Issuing Lender shall issue any Letter of Credit
if, after giving effect to such issuance, (i) the L/C Obligations would exceed
the L/C Commitment or (ii) the aggregate amount of the Available Revolving
Commitments would be less than zero. Each Letter of Credit shall (i) be
denominated in Dollars, (ii) unless otherwise agreed by the Administrative Agent
and the relevant Issuing Lender, have a face amount of at least $5,000 and (iii)
expire no later than the earlier of (x) the first anniversary of its date of
issuance and (y) the date that is five Business Days prior to the Revolving
Termination Date, provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (y) above). It is
understood that the letters of credit listed on Schedule 3.1 shall constitute
“Letters of Credit” for the purposes of this Agreement and shall be deemed to
have been issued under this Agreement.
 
(b)  No Issuing Lender shall be obligated to issue any Letter of Credit
hereunder if such issuance would conflict with, or cause such Issuing Lender or
any L/C Participant to exceed any limits imposed by, any applicable Requirement
of Law.
 
3.2.  Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that any Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender an Application therefor, completed to the satisfaction of
such Issuing Lender, and such other certificates, documents and other papers and
information as such Issuing Lender may request. Upon receipt of any Application,
the relevant Issuing Lender will process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby (but in no event shall such Issuing
Lender be required to issue any Letter of Credit earlier than three (3) Business
Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by such Issuing Lender and the Borrower. The relevant
Issuing Lender shall furnish a copy of such Letter of Credit to the Borrower
promptly following the issuance thereof. The relevant Issuing Lender shall
promptly furnish to the Administrative Agent, which shall in turn
 
39

--------------------------------------------------------------------------------


 
promptly furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).
 
3.3.  Fees and Other Charges. (a) The Borrower will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility, shared
ratably among the Revolving Lenders and payable quarterly in arrears on each L/C
Fee Payment Date after the issuance date. In addition, the Borrower shall pay to
the relevant Issuing Lender for its own account a fronting fee at a per annum
rate of 0.25% or a lower rate separately agreed between the Borrower and such
Issuing Lender on the undrawn and unexpired amount of each Letter of Credit
issued by such Issuing Lender, payable quarterly in arrears on each L/C Fee
Payment Date after the relevant issuance date.
 
(b)  In addition to the foregoing fees, unless otherwise agreed by the relevant
Issuing Lender, the Borrower shall pay or reimburse each Issuing Lender for such
normal and customary costs and expenses as are incurred or charged by such
Issuing Lender in issuing, negotiating, effecting payment under, amending or
otherwise administering any Letter of Credit issued by it.
 
3.4.  L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce the Issuing Lenders to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from each Issuing Lender,
on the terms and conditions hereinafter stated, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in each Issuing Lender’s obligations and rights under each Letter of
Credit issued by it hereunder and the amount of each draft paid by such Issuing
Lender thereunder. Each L/C Participant unconditionally and irrevocably agrees
with each Issuing Lender that, if a draft is paid under any Letter of Credit
issued by such Issuing Lender for which such Issuing Lender is not reimbursed in
full by the Borrower in accordance with the terms of this Agreement, such L/C
Participant shall pay to such Issuing Lender upon demand an amount equal to such
L/C Participant’s Revolving Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed. Each L/C Participant’s obligation to make
such payment to such Issuing Lender as contemplated by this Section 3.4(a),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against such Issuing Lender, the Borrower
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default or Event of Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing. No such payment by
any L/C Participant shall relieve or otherwise impair the obligation of the
Borrower to reimburse such Issuing Lender for the amount of any payment made by
such Issuing Lender under any Letter of Credit, together with interest as
provided herein.
 
(b)  If any amount required to be paid by any L/C Participant to any Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is paid to such
Issuing Lender within three (3) Business Days after the date such payment is
due, such L/C Participant shall pay to such Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the relevant Issuing Lender by such L/C
Participant within three (3) Business Days after the date such payment is due,
such Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the
 
40

--------------------------------------------------------------------------------


 
Revolving Facility. A certificate of the relevant Issuing Lender submitted to
any L/C Participant with respect to any amounts owing under this Section shall
be conclusive in the absence of manifest error.
 
(c)  Whenever, at any time after the relevant Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its
pro rata share of such payment in accordance with Section 3.4(a), such Issuing
Lender receives any payment related to such Letter of Credit (whether directly
from the Borrower or otherwise, including proceeds of collateral applied thereto
by such Issuing Lender), or any payment of interest on account thereof, such
Issuing Lender will distribute to each L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to such Issuing Lender the portion thereof
previously distributed by such Issuing Lender to it.
 
3.5.  Reimbursement Obligation of the Borrower. If any draft is paid under any
Letter of Credit, the Borrower shall reimburse the relevant Issuing Lender for
the amount of (a) the draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by such Issuing Lender in connection with such
payment, not later than 1:00 P.M., New York City time, on the Business Day
immediately following the day that the Borrower receives notice of payment of
such draft. Each such payment shall be made to the relevant Issuing Lender in
lawful money of the United States and in immediately available funds. Interest
shall be payable on any and all amounts remaining unpaid by the Borrower under
this Section from the date such amounts become payable (whether at stated
maturity, by acceleration or otherwise) (or from the date the relevant draft is
paid, if notice thereof is received by the Borrower prior to 10:00 A.M., New
York City time, on such date) until payment in full at the rate set forth in (i)
until the second Business Day following the date of the applicable drawing,
Section 2.12(b) and (ii) thereafter, Section 2.12(c).
 
3.6.  Obligations Absolute. The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against any Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with each Issuing Lender
and L/C Participant that no Issuing Lender or L/C Participant shall be
responsible for, and the Borrower’s Reimbursement Obligations under Section 3.5
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even though such documents shall in
fact prove to be invalid, fraudulent or forged, or any dispute between or among
the Borrower and any beneficiary of any Letter of Credit or any other party to
which such Letter of Credit may be transferred or any claims whatsoever of the
Borrower against any beneficiary of such Letter of Credit or any such
transferee. No Issuing Lender shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final non-appealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the relevant Issuing Lender. The Borrower agrees that any action
taken or omitted by any Issuing Lender under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct and in accordance with the standards of care
specified in the New York UCC, shall be binding on the Borrower and shall not
result in any liability of any Issuing Lender to the Borrower.
 
3.7.  Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the relevant Issuing Lender shall promptly notify
the Borrower of the date and amount thereof. The responsibility of each Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered
 
41

--------------------------------------------------------------------------------


 
 under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit.
 
3.8.  Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.
 
SECTION 4.    REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit,
Holdings and the Borrower hereby jointly and severally represent and warrant to
the Administrative Agent and each Lender that:
 
4.1.  Financial Condition. The audited consolidated balance sheet of the
Borrower as at December 31, 2005, and the related audited consolidated
statements of operations and cash flows for the fiscal year ended on such date,
have been prepared based on the best information available to the Borrower as of
the date of delivery thereof, and present fairly the consolidated financial
condition of the Borrower as at such date, and the consolidated results of its
operations and its consolidated cash flows for the period then ended. All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by KPMG and disclosed therein or as
otherwise disclosed therein). The Borrower and its Subsidiaries do not have any
material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in such
financial statements.
 
4.2.  No Change. Since December 31, 2005 there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.
 
4.3.  Existence; Compliance with Law. Each of Holdings, the Borrower and its
Subsidiaries (a) except in the case of any Shell Subsidiary and any former Shell
Subsidiary until it becomes a Loan Party pursuant to Section 6.9, is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification and (d) is in compliance with all
Requirements of Law, in each case with respect to clauses (b), (c) and (d),
except as could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
4.4.  Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to borrow
hereunder. Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
and, in the case of the Borrower, to authorize the borrowings on the terms and
conditions of this Agreement. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the borrowings hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, other than those that have been obtained or made
and are in full force and effect. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
valid and legally
 
42

--------------------------------------------------------------------------------


 
binding obligation of each Loan Party party thereto, enforceable against each
such Loan Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
 
4.5.  No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof, will not violate any material
Requirement of Law or any material Contractual Obligation of any Designated
Holding Company, the Borrower or any of its Subsidiaries and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Guarantee and
Collateral Agreement or permitted by Section 7.3(g) or (o)).
 
4.6.  Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of Holdings
or the Borrower, threatened by or against Holdings, the Borrower or any of its
Subsidiaries, or against any of their respective properties or revenues (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby, or (b) that could reasonably be expected to have a Material
Adverse Effect.
 
4.7.  No Default. None of Holdings, the Borrower or any of its Subsidiaries is
in default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.
 
4.8.  Ownership of Property; Liens. Each of Holdings, the Borrower and its
Subsidiaries has marketable title to, or a valid leasehold interest in, all its
real property, and good title to, or a valid leasehold interest in, all its
other property (in each case except as could not reasonably be expected to have
a Material Adverse Effect), and none of such property is subject to any Lien
except Liens not prohibited by Section 7.3.
 
4.9.  Intellectual Property. Each of Holdings, the Borrower and each of its
Subsidiaries owns, or is licensed to use, all Intellectual Property necessary
for the conduct of its business as currently conducted, except as could not
reasonably be expected to have a Material Adverse Effect. No claim has been
asserted and is pending by any Person challenging or questioning the use,
validity or effectiveness of any Intellectual Property owned or licensed by
Holdings, the Borrower or any of its Subsidiaries that could reasonably be
expected to result in a breach of the representation and warranty set forth in
the first sentence of this Section 4.9, nor does the Borrower know of any valid
basis for any such claim. The use of all Intellectual Property necessary for the
conduct of the business of the Borrower and its Subsidiaries, taken as a whole,
does not infringe on the rights of any Person in such a manner that could
reasonably be expected to result in a breach of the representation and warranty
set forth in the first sentence of this Section 4.9.


4.10.  Taxes. Each of Holdings, the Borrower and each of its Subsidiaries (other
than Shell Subsidiaries) has filed or caused to be filed all federal, state and
other material tax returns that are required to be filed and has paid all taxes
shown to be due and payable on said returns or on any assessments made against
it or any of its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority (other than those with
respect to which the amount or validity thereof are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of Holdings, the Borrower
or its Subsidiaries, as the case may be).
 
43

--------------------------------------------------------------------------------


 
4.11.  Federal Regulations. No part of the proceeds of any Loans will be used
(a) for “buying” or “carrying” any “margin stock” within the respective meanings
of each of the quoted terms under Regulation U as now and from time to time
hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1, as applicable, referred to in Regulation U.
 
4.12.  Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against Holdings, the Borrower or any of its Subsidiaries pending
or, to the knowledge of Holdings or the Borrower, threatened; (b) hours worked
by, and payment made to, employees of Holdings, the Borrower and its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from Holdings, the Borrower or any of its Subsidiaries on account
of employee health and welfare insurance have been paid or accrued as a
liability on the books of Holdings, the Borrower or the relevant Subsidiary.
 
4.13.  ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by more than $1,000,000. Neither any Loan Party nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither any Loan Party nor, to any Loan
Party’s knowledge, any Commonly Controlled Entity would become subject to any
material liability under ERISA if any Loan Party or any Commonly Controlled
Entity were to withdraw completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made. No Multiemployer Plan of any Loan Party or any Commonly
Controlled Entity is in Reorganization or Insolvent.
 
4.14.  Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
 
4.15.  Subsidiaries. As of the Restatement Effective Date and, following the
Restatement Effective Date, as of the date of the most recently delivered
Compliance Certificate pursuant to Section 6.2(b), (a) Schedule 4.15 (as
modified by such Compliance Certificate) sets forth the name and jurisdiction of
organization of each Designated Holding Company, the Borrower and each of the
Borrower’s Subsidiaries (except any Shell Subsidiary) and, as to each such
Person, the percentage of each class of Equity Interests owned by Holdings, the
Borrower and each of the Borrower’s Subsidiaries, and (b) except as set forth on
Schedule 4.15 (as modified by such Compliance Certificate), there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments of any nature relating to any Equity Interests of the Borrower or
any of its Subsidiaries (except any Shell Subsidiary), except as created by the
Loan Documents.
 
44

--------------------------------------------------------------------------------


 
4.16.  Use of Proceeds. The proceeds of the Loans, and the Letters of Credit,
shall be used for general purposes, including to finance permitted Investments.
 
4.17.  Environmental Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:
 
(a)  the facilities and properties owned, leased or operated by Holdings, the
Borrower or any of its Subsidiaries (the “Properties”) do not contain, and have
not previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
of, or could give rise to liability under, any Environmental Law;
 
(b)  neither Holdings, the Borrower nor any of its Subsidiaries has received or
is aware of any notice of violation, alleged violation, non-compliance,
liability or potential liability regarding environmental matters or compliance
with Environmental Laws with regard to any of the Properties or the business
operated by Holdings, the Borrower or any of its Subsidiaries (the “Business”),
nor does Holdings or the Borrower have knowledge or reason to believe that any
such notice will be received or is being threatened;
 
(c)  Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;
 
(d)  no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of Holdings and the Borrower, threatened, under any
Environmental Law to which Holdings, the Borrower or any Subsidiary is or will
be named as a party with respect to the Properties or the Business, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
Business;
 
(e)  there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of Holdings, the Borrower or any Subsidiary in connection with
the Properties or otherwise in connection with the Business, in violation of or
in amounts or in a manner that could give rise to liability under Environmental
Laws;
 
(f)  the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
 
(g)  neither Holdings, the Borrower nor any of its respective Subsidiaries has
assumed any liability of any other Person under Environmental Laws.
 
4.18.  Certain Cable Television Matters. Except as, in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect:
 
(a)  (i) Holdings, the Borrower and its Subsidiaries possess all Authorizations
necessary to own, operate and construct the CATV Systems or otherwise for the
operations of their businesses and are not in violation thereof and (ii) all
such Authorizations are in full force and effect and no event has
 
45

--------------------------------------------------------------------------------


 
occurred that permits, or after notice or lapse of time could permit, the
revocation, termination or material and adverse modification of any such
Authorization;
 
(b)  neither Holdings, the Borrower nor any of its Subsidiaries is in violation
of any duty or obligation required by the Communications Act of 1934, as
amended, or any FCC rule or regulation applicable to the operation of any
portion of any of the CATV Systems;
 
(c)  (i) there is not pending or, to the best knowledge of Holdings or the
Borrower, threatened, any action by the FCC to revoke, cancel, suspend or refuse
to renew any FCC License held by Holdings, the Borrower or any of its
Subsidiaries and (ii) there is not pending or, to the best knowledge of the
Borrower, threatened, any action by the FCC to modify adversely, revoke, cancel,
suspend or refuse to renew any other Authorization; and
 
(d)  there is not issued or outstanding or, to the best knowledge of Holdings
and the Borrower, threatened, any notice of any hearing, violation or complaint
against Holdings, the Borrower or any of its Subsidiaries with respect to the
operation of any portion of the CATV Systems and neither Holdings nor the
Borrower has any knowledge that any Person intends to contest renewal of any
Authorization.
 
4.19.  Accuracy of Information, Etc.No statement or information (other than
projections and pro forma financial information) contained in this Agreement,
any other Loan Document, the Confidential Information Memorandum or any other
document, certificate or statement furnished by or on behalf of any Loan Party
to the Agents or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents, as
supplemented and updated from time to time (including through the filing of
reports with the SEC) prior to the date this representation and warranty is made
or deemed made and when taken as a whole with other such statements and
information, contains any untrue statement of a material fact or omits to state
a material fact necessary to make the statements contained herein or therein not
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan
Documents, in the Confidential Information Memorandum, in reports filed with the
SEC or in any other documents, certificates and statements furnished to the
Agents and the Lenders for use in connection with the transactions contemplated
hereby and by the other Loan Documents.
 
4.20.  Security Interests. (a) The Guarantee and Collateral Agreement is
effective to create or continue, as applicable, in favor of the Administrative
Agent, for the benefit of the Lenders, a legal, valid and enforceable security
interest in the Collateral described therein and proceeds thereof. In the case
of certificated Pledged Stock (constituting securities within the meaning of
Section 8-102(a)(15) of the New York UCC) described in the Guarantee and
Collateral Agreement, when certificates representing such Pledged Stock are
delivered to the Administrative Agent, and in the case of the other Collateral
described in the Guarantee and Collateral Agreement, when financing statements
in appropriate form are filed in the offices specified on Schedule 4.20(a), the
Guarantee and Collateral Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the parties thereto
in such Collateral and the proceeds thereof, as security for the Obligations (as
defined in the Guarantee and Collateral Agreement), in each case prior and
superior in right to any other Person, other than with respect to Liens not
prohibited by Section 7.3.
 
46

--------------------------------------------------------------------------------


 
(b) None of the Equity Interests of the Borrower and its Subsidiaries which are
limited liability companies or partnerships constitutes a security under Section
8-103 of the New York UCC or the corresponding code or statute of any other
applicable jurisdiction.
 
4.21.  Solvency. The Borrower and its Subsidiaries, taken as a whole, are, and
after giving effect to the financing transactions referred to herein will be and
will continue to be, Solvent.
 
4.22.  Certain Tax Matters. As of the Restatement Effective Date, each of
Holdings, the Borrower and each of its Subsidiaries (other than any such
Subsidiary that is organized as a corporation) is a Flow-Through Entity.
 
4.23.  No Burdensome Restrictions. No Contractual Obligation of any Loan Party
could reasonably be expected to have a Material Adverse Effect.
 
SECTION 5.    CONDITIONS PRECEDENT
 
5.1.  Conditions to Restatement Effective Date. The effectiveness of this
Agreement is subject to the satisfaction of the following conditions precedent:
 
(a) Lender Addenda. The Administrative Agent shall have received an executed
Addendum from each Lender authorizing the Administrative Agent to enter into
this Agreement for the benefit of the Lenders.
 
(b)  Credit Agreement; Guarantee and Collateral Agreement. This Agreement shall
have been executed and delivered by the Agents, Holdings and the Borrower. The
Guarantee and Collateral Agreement shall have been executed and delivered by
Holdings, the Borrower and the Subsidiary Guarantors.
 
(c)  Payment of Fees, Expenses, Etc. The Borrower shall have paid all fees and
expenses (i) required to be paid herein for which invoices have been presented
or (ii) as otherwise agreed to be paid on the Restatement Effective Date.
 
(d)  Projections, etc. The Borrower shall have delivered reasonably satisfactory
quarterly projections through the 2007 fiscal year and a reasonably satisfactory
operating model through the 2010 fiscal year.
 
(e)  Solvency Certificate. The Administrative Agent shall have received a
solvency certificate of the Borrower dated the Restatement Effective Date,
reasonably satisfactory to the Administrative Agent.
 
(f)  Legal Opinions. On the Restatement Effective Date, the Administrative Agent
shall have received the legal opinion of Gibson, Dunn & Crutcher LLP, counsel to
Holdings and the Borrower, which opinion shall be in form and substance
reasonably satisfactory to the Administrative Agent.
 
(g)  Filings. To the extent not already filed, Uniform Commercial Code financing
statements required by the Guarantee and Collateral Agreement to be filed in
order to perfect in favor of the Administrative Agent, for the benefit of the
Lenders, a Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens not prohibited by Section
7.3 (other than pursuant to Section 7.3(o)), shall be in proper form for filing.
 
47

--------------------------------------------------------------------------------


 
(h)   Pledged Stock; Stock Powers; Pledged Notes. To the extent not already
delivered, the Administrative Agent shall have received (i) the certificates
representing the Equity Interests (constituting securities within the meaning of
Section 8-102(a)(15) of the New York UCC) pledged pursuant to the Guarantee and
Collateral Agreement, together with an undated power or assignment for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof, and (ii) each promissory note (if any) pledged pursuant to the
Guarantee and Collateral Agreement endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof.
 
(i)  Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments and (ii) a good standing certificate
for each Loan Party from its jurisdiction of organization.
 
5.2.  Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction of the following
conditions precedent:
 
(a)  Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except for any representation and warranty that is made as of a
specified earlier date, in which case such representation and warranty shall
have been true and correct in all material respects as of such earlier date).
 
(b)  No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
 
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.
 
SECTION 6.    AFFIRMATIVE COVENANTS
 
Holdings and the Borrower hereby agree that, so long as the Commitments remain
in effect, any Letter of Credit remains outstanding or any Loan or other amount
is owing to any Lender or any Agent hereunder, each of Holdings and the
Borrower shall, and shall cause each Subsidiary of the Borrower to:
 
6.1.  Financial Statements. Furnish to the Lenders through the Administrative
Agent (including by means of IntraLinks or any similar posting):
 
(a)  as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such year and
the related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by KPMG or
other independent certified public accountants of nationally recognized
standing; and
 
48

--------------------------------------------------------------------------------


 
(b)  as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of
footnotes).
 
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (i) except as approved by such accountants or officer, as the case may
be, and disclosed therein, and (ii) except that the consolidated statements of
the Borrower and its consolidated Subsidiaries described above will not include
the balance sheet and financial results of the Non-Recourse Subsidiaries.
 
6.2.  Certificates; Other Information. Furnish to the Lenders through the
Administrative Agent (including by means of IntraLinks or any similar posting)
(or, in the case of clause (d) below, to the relevant Lender):
 
(a)  concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
under Section 7.1, except as specified in such certificate;
 
(b)  concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by Holdings, the Borrower and its Subsidiaries with the
provisions of this Agreement referred to therein as of the last day of the
fiscal quarter or fiscal year of the Borrower, as the case may be;
 
(c)  as soon as available, and in any event no later than 60 days after the end
of each fiscal year of the Borrower, a budget for the following fiscal year
(which shall include projected Consolidated Operating Cash Flow and budgeted
capital expenditures), and, as soon as available, material revisions, if any, of
such budget with respect to such fiscal year (collectively, the “Budget”), which
Budget shall in each case be accompanied by a certificate of a Responsible
Officer stating that such Budget is based upon good faith estimates and
assumptions believed by such Responsible Officer to be reasonable at the time
made, it being recognized by the Lenders that any financial information
contained therein as it relates to future events is not to be viewed as fact and
that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount; and
 
(d)  promptly, such additional financial and other information as any Lender may
from time to time reasonably request.
 
49

--------------------------------------------------------------------------------


 
6.3.  Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, except where failure to do so could not
reasonably be expected to have a Material Adverse Effect or where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of Holdings, the Borrower or its Subsidiaries, as the case
may be.
 
6.4.  Maintenance of Existence; Compliance. (a) (i) Other than with respect to
Shell Subsidiaries, preserve, renew and keep in full force and effect its
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.4 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
6.5.  Maintenance of Property; Insurance. (a) Except as in the aggregate could
not reasonably be expected to have a Material Adverse Effect, keep all property
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain with financially sound and
reputable insurance companies insurance on all its material property in at least
such amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general geographic area by companies engaged in the same or
a similar business.
 
6.6.  Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all material
dealings and transactions in relation to its business and activities and (b)
permit representatives of any Lender, coordinated through the Administrative
Agent, to visit and inspect any of its properties and examine and make abstracts
from any of its books and records at any reasonable time and as often as may
reasonably be desired and to discuss the business, operations, properties and
financial and other condition of Holdings, the Borrower and its Subsidiaries
with officers and employees of Holdings, the Borrower and its Subsidiaries and
with its independent certified public accountants.
 
6.7.  Notices. Promptly give notice to the Lenders through the Administrative
Agent (including by means of IntraLinks or any similar posting) of:
 
(a)  the occurrence of any Default or Event of Default;
 
(b)  any (i) default or event of default under any Contractual Obligation of
Holdings, the Borrower or any of its Subsidiaries or (ii) litigation,
investigation or proceeding that may exist at any time between Holdings, the
Borrower or any of its Subsidiaries and any Governmental Authority, that, in
either case, could reasonably be expected to have a Material Adverse Effect;
 
(c)  any litigation or proceeding commenced against Holdings, the Borrower or
any of its Subsidiaries which could reasonably be expected to result in a
liability of $50,000,000 or more to the extent not covered by insurance or which
could reasonably be expected to have a Material Adverse Effect;
 
50

--------------------------------------------------------------------------------


 
(d)  the following events, as soon as possible and in any event within 15 days
after any Loan Party knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan, (ii) the institution of proceedings or the taking of any
other action by the PBGC or any Loan Party or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan or (iii) within five Business Days
after the receipt thereof by any Loan Party or any Commonly Controlled Entity, a
copy of any notice from the PBGC stating its intention to terminate a Plan or to
have a trustee appointed to administer any Plan;
 
(e)  any determination by the Borrower to treat the Loans and/or Letters of
Credit as being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4), and promptly thereafter, the Borrower shall
deliver a duly completed copy of IRS Form 8886 or any successor form to the
Administrative Agent; and
 
(f)  any other development or event that has had or could reasonably be expected
to have a Material Adverse Effect.
 
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action Holdings, the Borrower or the relevant
Subsidiary proposes to take with respect thereto.
 
6.8.  Environmental Laws. (a) Except as, in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect, comply with, and ensure
compliance by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and ensure that all
tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.
 
(b) Except as, in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect, conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply with all lawful orders and directives of
all Governmental Authorities regarding Environmental Laws.
 
6.9.  Additional Collateral. With respect to any new Subsidiary (other than any
type of Subsidiary referred to in clause (x) or (y) below so long as it
qualifies as such or is subject to the restrictions referred to therein) created
or acquired by the Borrower or any of its Subsidiaries (which shall be deemed to
have occurred in the event that (x) any Non-Recourse Subsidiary, Shell
Subsidiary, Excluded Acquired Subsidiary, Qualified LaGrange Entity or Regulated
Subsidiary ceases to qualify as such, or (y) any Subsidiary previously
prohibited from, or unable to become, a Subsidiary Guarantor pursuant to
Qualified Credit Support Limitations contained in the CCH Senior Note Indenture
or any Qualified Indebtedness of any Qualified Parent Company that is a member
of the CCI Group shall be permitted or able to become a Subsidiary Guarantor or
such Indebtedness shall no longer be outstanding, it being understood that such
Subsidiaries will not be required to become Subsidiary Guarantors until such
time), promptly (a) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, or the Borrower, as the case may be, a perfected first
priority security interest, subject to Liens not prohibited by Section 7.3, in
(i) the Equity Interests of such new Subsidiary and all other property of the
type that would constitute Collateral of such new Subsidiary (including
Intercompany Obligations) that are held by Holdings, the Borrower or any of
 
51

--------------------------------------------------------------------------------


 
its Subsidiaries, limited in the case of the Equity Interests of any Foreign
Subsidiary, to 66% of the total outstanding Equity Interests of such Foreign
Subsidiary, and (ii) any Collateral with respect to such new Subsidiary as
described in the Guarantee and Collateral Agreement, (b) deliver to the
Administrative Agent the certificates, if any, representing such Equity
Interests (constituting securities within the meaning of Section 8-102(a)(15) of
the New York UCC), and any intercompany notes or other instruments evidencing
Intercompany Obligations and all other rights and interests constituting
Collateral, together with, as applicable, undated powers, instruments of
transfer and endorsements, in blank, executed and delivered by a duly authorized
officer of Holdings, the Borrower or such Subsidiary, as the case may be, and
(c) except in the case of a Foreign Subsidiary, cause such new Subsidiary (i) to
deliver an Assumption Agreement with respect to the Guarantee and Collateral
Agreement and (ii) to take such actions necessary or advisable to grant to the
Administrative Agent for the benefit of the Lenders a perfected first priority
security interest, subject to Liens not prohibited by Section 7.3, in the
Collateral described in the Guarantee and Collateral Agreement with respect to
such new Subsidiary, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent.
 
6.10.  Regulated Subsidiaries. With respect to each Regulated Subsidiary, (a)
take reasonable steps to obtain the consents required from any Governmental
Authority to enable such Regulated Subsidiary (unless it is a Shell Subsidiary)
to become a Loan Party and to enable the Loan Parties to pledge as Collateral
all of the Equity Interests of such Regulated Subsidiary owned by them and (b)
cause such Regulated Subsidiary to comply with the proviso contained in the
definition thereof.
 
SECTION 7.    NEGATIVE COVENANTS
 
Holdings and the Borrower agree that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or any Agent hereunder, Holdings (solely with respect to
Sections 7.2, 7.3, 7.4, 7.12, 7.14 and 7.15) and the Borrower shall not, and
shall not permit any Subsidiary of the Borrower to, directly or indirectly:
 
7.1.  Financial Condition Covenants.
 
(a)  Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio
determined as of the last day of any fiscal quarter of the Borrower to exceed
4.25 to 1.0.
 
(b)  Consolidated Interest Coverage Ratio. Unless otherwise agreed by the
Required Coverage Lenders, permit the Consolidated Interest Coverage Ratio
determined as of the last day of any fiscal quarter of the Borrower to be less
than 1.10 to 1.0. For the avoidance of doubt, it is understood that this Section
7.1(b) may be amended, modified or waived, and any remedial actions under any of
the Loan Documents taken as a result of any Default or Event of Default under
this Section 7.1(b) may be rescinded, with the written consent of the Required
Coverage Lenders only. This paragraph (b) shall automatically cease to be
applicable once the Commitments have been terminated and no Revolving Extensions
of Credit or R/T Loans remain outstanding.
 
7.2.  Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:
 
(a)  Indebtedness of any Loan Party pursuant to any Loan Document;
 
(b)  (i) Indebtedness of the Borrower to any Subsidiary and of any Wholly Owned
Subsidiary Guarantor to the Borrower or any other Subsidiary; (ii) Indebtedness
of any Subsidiary of the
 
52

--------------------------------------------------------------------------------

 
Borrower that is not a Subsidiary Guarantor to any other Subsidiary of the
Borrower that is not a Subsidiary Guarantor; and (iii) Indebtedness incurred by
any Subsidiary resulting from Investments made pursuant to Section 7.7(h) in the
form of intercompany loans;
 
(c)  (i) Guarantee Obligations incurred in the ordinary course of business by
the Borrower or any of its Subsidiaries of obligations of any Wholly Owned
Subsidiary Guarantor or, if such Subsidiary is a Guarantor, obligations of the
Borrower and (ii) Guarantee Obligations incurred in the ordinary course of
business by any Subsidiary of the Borrower that is not a Subsidiary Guarantor of
obligations of any other Subsidiary of the Borrower that is not a Subsidiary
Guarantor;
 
(d)  Indebtedness of the Borrower and its Subsidiaries (including, without
limitation, Capital Lease Obligations) secured by Liens permitted by Section
7.3(f)(i) in an aggregate principal amount not to exceed $400,000,000 at any one
time outstanding;
 
(e)  Indebtedness of the Borrower and Charter Communications Operating Capital
Corp. (and Guarantee Obligations of any Guarantor in respect thereof) so long as
(i) at the time of the incurrence or issuance of such Indebtedness, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom, (ii) such Indebtedness shall have no scheduled amortization prior to
the date that is six months after the final maturity of the Term Loans
outstanding on the date such Indebtedness is incurred and (iii) the covenants
and default provisions applicable to such Indebtedness shall be no more
restrictive in any material respect than those contained in the CCO Senior Note
Indenture;
 
(f)  Indebtedness of any Person that becomes a Subsidiary pursuant to an
Investment permitted by Section 7.7 (other than as set forth in Section 7.2(g)),
so long as (i) at the time of the incurrence or issuance of such Indebtedness,
no Default or Event of Default shall have occurred and be continuing or would
result therefrom, (ii) such Indebtedness existed at the time of such Investment
and was not created in anticipation thereof, (iii) the Borrower shall use its
best efforts to cause such Indebtedness to be repaid no later than 120 days
after the date of such Investment, (iv) a certificate of a Responsible Officer
of the Borrower stating whether or not such Indebtedness subjects such new
Subsidiary to any restriction of the type described in Section 7.13
(disregarding any exceptions contained in Section 7.13) and setting forth the
nature and extent of such restriction shall have been delivered to the
Administrative Agent and (v) the aggregate outstanding principal amount of
Indebtedness incurred pursuant to this paragraph shall not exceed $400,000,000;
 
(g)  Indebtedness of Renaissance Media Group LLC and its Subsidiaries
outstanding on the Restatement Effective Date, so long as the aggregate
outstanding principal amount of Indebtedness incurred pursuant to this paragraph
shall not exceed $77,180,000 plus accrued interest;
 
(h)  letters of credit for the account of the Borrower or any of its
Subsidiaries obtained other than pursuant to this Agreement, so long as the
aggregate undrawn face amount thereof, together with any unreimbursed
reimbursement obligations in respect thereof, does not exceed $75,000,000 at any
one time;
 
(i)  unsecured Indebtedness of Holdings;
 
(j)  Indebtedness incurred pursuant to the LaGrange Documents or any other sale
and leaseback transaction permitted by Section 7.10;
 
53

--------------------------------------------------------------------------------


 
(k)  Indebtedness of the Borrower and Charter Communications Operating Capital
Corp. under the CCO Senior Notes and Guarantee Obligations of any Guarantor in
respect thereof; and
 
(l)   additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$150,000,000 at any one time outstanding.
 
7.3.  Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:
 
(a)  Liens for taxes, assessments and other governmental charges not yet due or
that are being contested in good faith by appropriate proceedings, provided that
adequate reserves with respect thereto are maintained on the books of Holdings,
the Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;
 
(b)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;
 
(c)  pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;
 
(d)  deposits made to secure the performance of bids, tenders, trade contracts,
leases, statutory or regulatory obligations, surety and appeal bonds, bankers
acceptances, government contracts, performance bonds and other obligations of a
like nature incurred in the ordinary course of business, in each case excluding
obligations for borrowed money;
 
(e)  easements, rights-of-way, municipal and zoning ordinances, title defects,
restrictions and other similar encumbrances incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount and that do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of Holdings, the
Borrower or any of its Subsidiaries;
 
(f)  Liens securing (i) Indebtedness of the Borrower or any of its Subsidiaries
incurred pursuant to Section 7.2(d) to finance the acquisition of fixed or
capital assets, provided that (A) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (B) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (C) the amount of Indebtedness secured thereby is not
increased or (ii) Indebtedness of any Excluded Acquired Subsidiary permitted
under Section 7.2(f) so long as such Liens do not at any time encumber any
property other than the property of Excluded Acquired Subsidiaries;
 
(g)  Liens on assets of the Borrower and any Guarantor, in each case
constituting Collateral under the Guarantee and Collateral Agreement, securing
Indebtedness of the Borrower or such Guarantor, as the case may be, incurred
pursuant to Section 7.2(k), subject to the Senior Note Intercreditor Agreement;
 
(h)  Liens created pursuant to the Guarantee and Collateral Agreement securing
obligations of the Loan Parties under (i) the Loan Documents, (ii) Specified
Hedge
 
54

--------------------------------------------------------------------------------


 
Agreements and (iii) letters of credit issued pursuant to Section 7.2(h) by any
Lender or any Affiliate of any Lender;
 
(i)  any landlord’s Lien or other interest or title of a lessor under any lease
or a licensor under a license entered into by the Borrower or any of its
Subsidiaries in the ordinary course of its business and covering only the assets
so leased or licensed;
 
(j)  Liens created under Pole Agreements on cables and other property affixed to
transmission poles or contained in underground conduits;
 
(k)  Liens of or restrictions on the transfer of assets imposed by any
Governmental Authority or other franchising authority, utilities or other
regulatory bodies or any federal, state or local statute, regulation or
ordinance, in each case arising in the ordinary course of business in connection
with franchise agreements or Pole Agreements;
 
(l)  Liens arising from judgments or decrees not constituting an Event of
Default under Section 8(i);
 
(m)  Liens arising under or in connection with the LaGrange Documents or any
other sale and leaseback transaction permitted by Section 7.10;
 
(n)  Liens consisting of cash collateral in an aggregate amount not exceeding
$50,000,000 at any time, securing Specified Hedge Agreements or letters of
credit issued pursuant to Section 7.2(h);
 
(o)  second-priority Liens on assets constituting Collateral under the Guarantee
and Collateral Agreement securing Indebtedness of the Borrower or any Guarantor
incurred pursuant to Section 7.2(e), which Liens shall be on terms and
conditions no less favorable to the interests of the Loan Parties and the
Lenders than those contained in the CCO Senior Note Indenture, and in any event
subject to an intercreditor agreement on terms and conditions satisfactory to
the Administrative Agent (it being agreed that the Senior Note Intercreditor
Agreement as in effect on the Restatement Effective Date is satisfactory);
 
(p)  Liens in favor of the Borrower created pursuant to the Silo Guarantee and
Collateral Agreements as in effect on the Restatement Effective Date; and
 
(q)  Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds $50,000,000 at any one time
outstanding.
 
7.4.  Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:
 
(a)  (i) any Subsidiary of the Borrower may be merged or consolidated with or
into any Wholly Owned Subsidiary Guarantor (provided that the Wholly Owned
Subsidiary Guarantor shall be the continuing or surviving entity) and (ii) any
Wholly Owned Subsidiary of the Borrower that is not a Subsidiary Guarantor may
be merged or consolidated with or into any Wholly Owned Subsidiary of the
Borrower;
 
55

--------------------------------------------------------------------------------


 
(b)  any Subsidiary of the Borrower with no operations may be merged or
consolidated with or into the Borrower (provided that the Borrower shall be the
continuing or surviving entity);
 
(c)  (i) any Subsidiary of the Borrower may Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to any Wholly Owned Subsidiary
Guarantor and (ii) any Subsidiary may dispose of any or all of its assets to any
other Person to effect a Disposition permitted by Section 7.5(f);
 
(d)  any Shell Subsidiary may be liquidated or dissolved or otherwise cease to
exist; and
 
(e)  so long as no Default or Event of Default has occurred or is continuing or
would result therefrom, Holdings may be merged or consolidated with any
Affiliate of the Charter Group (provided that either (i) Holdings is the
continuing or surviving entity or (ii) if Holdings is not the continuing or
surviving entity, such continuing or surviving entity assumes the obligations of
Holdings under the Loan Documents to which it is a party pursuant to an
instrument in form and substance reasonably satisfactory to the Administrative
Agent and, in connection therewith, the Administrative Agent shall receive such
legal opinions, certificates and other documents as they may reasonably
request).
 
7.5.  Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
Equity Interests to any Person, except:
 
(a)  the Disposition of obsolete, surplus or worn out property in the ordinary
course of business;
 
(b)  Dispositions of cash and Cash Equivalents, and the sale of inventory in the
ordinary course of business;
 
(c)  Dispositions expressly permitted by Section 7.4;
 
(d)  (i) the sale or issuance of any Subsidiary’s Equity Interests to the
Borrower or any Wholly Owned Subsidiary Guarantor and (ii) the sale or issuance
of the Equity Interests of any Subsidiary of the Borrower that is not a
Subsidiary Guarantor to any other Subsidiary of the Borrower that is not a
Subsidiary Guarantor;
 
(e)  the sale or issuance of any Subsidiary’s Equity Interests to a Designated
Holding Company; provided that (i) such Equity Interests are contributed as a
capital contribution to the direct parent of such Subsidiary on the date of such
sale or issuance (and, if such parent is a Wholly Owned Subsidiary such parent
shall remain a Wholly Owned Subsidiary after such contribution) and (ii) no DHC
Default shall have occurred and be continuing or would result therefrom;
 
(f)  the Disposition (directly or indirectly through the Disposition of 100% of
the Equity Interests of a Subsidiary) of operating assets by the Borrower or any
of its Subsidiaries (it being understood that all Exchange Excess Amounts shall
be deemed to constitute usage of availability in respect of Dispositions
pursuant to this Section 7.5(f)), provided that (i) on the date of such
Disposition (the “Disposition Date”; it being understood that, with respect to a
series of related Dispositions required pursuant to a plan of Dispositions
contained in a single
 
56

--------------------------------------------------------------------------------


 
agreement, the Disposition Date shall be the date of the first such
Disposition), no Default or Event of Default shall have occurred and be
continuing or would result therefrom; (ii) in any fiscal year, the Annualized
Asset Cash Flow Amount attributable to the assets being disposed of, when added
to the Annualized Asset Cash Flow Amount attributable to all other assets
previously disposed of pursuant to this Section 7.5(f) in such fiscal year (but
after the Restatement Effective Date), shall not exceed an amount equal to 25%
of Annualized Operating Cash Flow for the last fiscal quarter of the immediately
preceding fiscal year (calculated without regard to Section 1.2(e)); (iii) the
Annualized Asset Cash Flow Amount attributable to the assets being disposed of,
when added to the Annualized Asset Cash Flow Amount attributable to all other
assets previously disposed of pursuant to this Section 7.5(f) during the period
from the Restatement Effective Date to such Disposition Date, shall not exceed
an amount equal to 50% of Annualized Pro Forma Operating Cash Flow determined as
of such Disposition Date; (iv) except in the case of any Exchange, at least 75%
of the proceeds of such Disposition shall be in the form of cash; and (v) the
Net Cash Proceeds of such Disposition shall be applied to prepay the Term Loans
to the extent required by Section 2.9(a);
 
(g)  any Exchange by the Borrower and its Subsidiaries; provided that (i) on the
relevant Exchange Date, no Default or Event of Default shall have occurred and
be continuing or would result therefrom; (ii) in the event that the Annualized
Asset Cash Flow Amount attributable to the assets being Exchanged exceeds the
annualized asset cash flow amount (determined in a manner comparable to the
manner in which Annualized Asset Cash Flow Amounts are determined hereunder) of
the assets received in connection with such Exchange (such excess amount, an
“Exchange Excess Amount”), then, the Disposition of such Exchange Excess Amount
shall be permitted by clauses (ii) and (iii) of Section 7.5(f); and (iii) the
Net Cash Proceeds of such Exchange, if any, shall be applied to prepay the Term
Loans to the extent required by Section 2.9(a);
 
(h)  Dispositions by the Borrower and its Subsidiaries of property acquired
after the Restatement Effective Date (other than property acquired in connection
with Exchanges of property owned on the Restatement Effective Date), so long as
(i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (ii) a definitive agreement to consummate such
Disposition is executed no later than twelve months after the date on which
relevant property is acquired and (iii) such Disposition is consummated within
eighteen months after the date on which the relevant property is acquired;
 
(i)  Dispositions definitively agreed to as of the Restatement Effective Date
and which are listed on Schedule 7.5(i);
 
(j)  the Disposition by the Borrower and its Subsidiaries of other property
having a fair market value not to exceed $10,000,000 in the aggregate for any
fiscal year of the Borrower; and
 
(k)  Dispositions of Investments permitted by Section 7.7(h); provided that (i)
no Default or Event of Default shall have occurred and be continuing or would
result therefrom and (ii) such Disposition is made for fair market value.
 
It is understood that this Section 7.5 does not apply to the sale or issuance of
the Equity Interests of the Borrower.


7.6.  Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or
 
57

--------------------------------------------------------------------------------


 
set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Equity Interests
of Holdings, the Borrower or any Subsidiary, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of Holdings, the
Borrower or any Subsidiary (collectively, “Restricted Payments”), except that:
 
(a)  (i) any Subsidiary may make Restricted Payments to the Borrower or any
Wholly Owned Subsidiary Guarantor and (ii) any Subsidiary of the Borrower that
is not a Subsidiary Guarantor may make Restricted Payments to any other
Subsidiary of the Borrower;
 
(b)  the Borrower may make distributions (directly or indirectly) to any
Qualified Parent Company or any Affiliate of the Borrower for the purpose of
enabling such Person to make interest payments in respect of its Qualified
Indebtedness (other than interest that becomes due as a result of the
acceleration of the maturity of such Indebtedness after an event of default or
similar event), provided that (i) no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (ii) no DHC Default shall
have occurred and be continuing or would result therefrom (unless the use of
proceeds of such distribution cures all such DHC Defaults) and (iii) each such
distribution shall be made no earlier than 15 Business Days prior to the date
the relevant interest payment is due (provided that this clause (iii) shall not
apply to distributions in an aggregate amount not exceeding $50,000,000 (to be
refreshed upon the making of any interest payment with such distributions in the
amount of such interest payment) made directly or indirectly to CCHC or CCI for
the purpose of enabling such Persons to make scheduled interest payments on
their Indebtedness);
 
(c)  the Borrower may make distributions to any Qualified Parent Company to be
used to repay, repurchase, redeem, cancel or otherwise acquire or retire for
value (collectively, “Debt Repayment”) any such Person’s Indebtedness for
borrowed money that is outstanding on the Restatement Effective Date; provided
that (i) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, (ii) no DHC Default shall have occurred and be
continuing or would result therefrom (unless the use of proceeds of such
distribution cures all such DHC Defaults), (iii) Available Liquidity, shall,
after giving pro forma effect to such distribution, be at least $250,000,000,
(iv) such distribution shall be made no earlier than 60 days prior to the date
the relevant Debt Repayment is made and (v) such distribution is made on a
Threshold Transaction Date (unless, in the case of this clause (v), the amount
of such distribution does not exceed the Leverage Neutral Proceeds Available
Amount);
 
(d)  in respect of any calendar year or portion thereof during which the
Borrower is a Flow-Through Entity, so long as no Default or Event of Default has
occurred and is continuing or would result therefrom, and without duplication of
Section 7.7(k), the Borrower may make distributions (directly or indirectly) to
the direct or indirect holders of the Equity Interests of the Borrower that are
not Flow-Through Entities, in an amount sufficient to permit each such holder to
pay the actual income taxes (including required estimated tax installments) that
are required to be paid by it with respect to the combined taxable income of the
Qualified Parent Companies, the Borrower, its Subsidiaries in any calendar year,
as estimated by the Borrower in good faith;
 
(e)  so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may make distributions to any of its
Affiliates for purposes other than Debt Repayment; provided that the aggregate
of all distributions made under this Section 7.6(e) shall not exceed
$100,000,000 during the term of this Agreement;
 
58

--------------------------------------------------------------------------------


 
(f)  so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may make distributions to any Qualified
Parent Company or direct payments to be used to repurchase, redeem or otherwise
acquire or retire for value any Equity Interests of any Qualified Parent Company
held by any member of management of Holdings or any other Qualified Parent
Company, the Borrower or any of its Subsidiaries pursuant to any management
equity subscription agreement, stock option agreement or similar agreement or
arrangement, provided that the aggregate amount of such distributions shall not
exceed $10,000,000 in any fiscal year of the Borrower;
 
(g)  the Borrower may make distributions to any Qualified Parent Company to
permit such Qualified Parent Company to pay (i) attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses (including any commitment and other fees
payable in connection with credit facilities) actually incurred in connection
with any issuance, sale or incurrence by such Qualified Parent Company of Equity
Interests or Indebtedness (including in connection with an exchange of
securities or a tender for outstanding debt securities) to the extent that such
Qualified Parent Company does not have a combination of cash on hand and the
cash proceeds of such issuance, sale or incurrence sufficient to pay such
amounts, (ii) the costs and expenses of any offer to exchange privately placed
securities in respect of the foregoing for publicly registered securities or any
similar concept having a comparable purpose, or (iii) other administrative
expenses (including legal, accounting, other professional fees and costs,
printing and other such fees and expenses) incurred in the ordinary course of
business, in an aggregate amount in the case of this clause (iii) not to exceed
$5,000,000 in any fiscal year; and
 
(h)  so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower may make Restricted Payments in the amount
of any payment or amount received, directly or indirectly, by it from any
Non-Recourse Subsidiary concurrently with the receipt of such payment or amount.
 
7.7.  Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Equity
Interests, bonds, notes, debentures or other debt securities of, or any assets
constituting a significant part of a business unit of, or make any other
investment in, any Person (all of the foregoing, “Investments”), except:
 
(a)  extensions of trade credit in the ordinary course of business;
 
(b)  investments in Cash Equivalents;
 
(c)  Guarantee Obligations permitted by Section 7.2;
 
(d)  loans and advances to employees of the Borrower or any of its Subsidiaries
in the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate amount not to exceed $5,000,000 at any one
time outstanding;
 
(e)  Investments (including capital expenditures) (i) by the Borrower or any of
its Subsidiaries in (x) the Borrower or any Subsidiary that, prior to such
Investment, is a Wholly Owned Subsidiary Guarantor, or (y) any then existing
Subsidiary that is not a Subsidiary Guarantor if, as a result of such
Investment, such Subsidiary becomes a Wholly Owned Subsidiary Guarantor
concurrently therewith and (ii) by any Subsidiary of the Borrower that is
 
59

--------------------------------------------------------------------------------


 
not a Subsidiary Guarantor in any other Subsidiary of the Borrower that is not a
Subsidiary Guarantor;
 
(f)  acquisitions by the Borrower or any Wholly Owned Subsidiary Guarantor of
operating assets (substantially all of which pertain to a Permitted Line of
Business), directly through an asset acquisition or indirectly through the
acquisition of 100% of the Equity Interests of a Person substantially engaged in
a Permitted Line of Business, provided, that (i) no Default or Event of Default
shall have occurred and be continuing or would result therefrom and (ii) at no
time shall the aggregate Consideration paid during the period from the
Restatement Effective Date through such time in connection with any such
acquisitions of Equity Interests of Persons who, together with their
Subsidiaries, are not Wholly Owned Subsidiary Guarantors at such time, exceed
$750,000,000;
 
(g)  the Borrower or any of its Subsidiaries may contribute operating assets to
any Non-Recourse Subsidiary so long as (i) such Disposition is permitted
pursuant to Section 7.5(f), (ii) no Default or Event of Default shall have
occurred and be continuing or would result therefrom, (iii) after giving effect
thereto, the Consolidated Leverage Ratio shall be equal to or lower than the
Consolidated Leverage Ratio in effect immediately prior thereto and (iv) the
Equity Interests received by the Borrower or any of its Subsidiaries in
connection therewith shall be pledged as Collateral (either directly or through
a holding company parent of such Non-Recourse Subsidiary so long as such parent
is a Wholly Owned Subsidiary Guarantor); and
 
(h)  in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
outstanding at any time (initially valued at cost and giving effect to all
payments received in respect thereof whether constituting dividends, prepayment,
interest, return on capital or principal or otherwise unless such payments are
from a Non-Recourse Subsidiary and applied to make a Restricted Payment under
Section 7.6(h) or an Investment under Section 7.7 (l) or 7.7(m)), not to exceed
the sum of $300,000,000 plus the aggregate amount of cash and assets (valued at
fair market value) contributed by any Designated Holding Company to the Borrower
after April 27, 2004 in the form of common equity; provided, that (i) no such
Investment may be made at any time when a Default or Event of Default has
occurred and is continuing or would result therefrom, (ii) none of the proceeds
of such Investment may be used directly or indirectly to repay, repurchase,
redeem or otherwise acquire or retire for value Indebtedness of any Qualified
Parent Company or otherwise in a manner that would be prohibited by Section 7.6
if the Borrower or any Subsidiary (directly or indirectly) used such proceeds in
such manner and (iii) Available Liquidity, shall, after giving pro forma effect
to such Investment, be at least $250,000,000;
 
(i)  any Excluded Acquired Subsidiary may make investments in any other Excluded
Acquired Subsidiary;
 
(j)  the Borrower may purchase or otherwise acquire Indebtedness of a Qualified
Parent Company in connection with any Debt Repayment so long as (i) such Debt
Repayment is consummated within 60 days after such purchase, (ii) the amount
expended to effectuate such purchase (or, in the case of a debt-for-debt
exchange, the principal amount of the Indebtedness issued in exchange for such
Qualified Parent Company Indebtedness) could, on the date such purchase is made
(the “Test Date”), have been distributed to a Qualified Parent Company to
effectuate a Debt Repayment pursuant to Section 7.6(c), and (iii) on the date
such
 
60

--------------------------------------------------------------------------------


 
Debt Repayment is consummated, no Default or Event of Default shall have
occurred and be continuing;
 
(k)  in respect of any calendar year or portion thereof during which the
Borrower or any of its Subsidiaries is a Flow-Through Entity, so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, and without duplication of Section 7.6(d), the Borrower and its
Subsidiaries may make a loan or advance (directly or indirectly) to the direct
or indirect holders of the Equity Interests of the Borrower or its Subsidiaries
that are not Flow-Through Entities, in an amount sufficient to permit each such
holder to pay the actual income taxes (including required estimated tax
installments) that are required to be paid by it with respect to the taxable
income of the Qualified Parent Companies, the Borrower or its Subsidiaries, as
applicable, in any calendar year, as estimated by the Borrower in good faith;
 
(l)  so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Borrower and its Subsidiaries may make Investments
in any Non-Recourse Subsidiary with the proceeds of distributions from any
Non-Recourse Subsidiary concurrently with the receipt of such proceeds; and
 
(m)  the Borrower and its Subsidiaries may contribute operating assets to a
Wholly Owned Subsidiary, provided that (i) no Default or Event of Default has
occurred and is continuing or would result therefrom, (ii) a binding Contractual
Obligation with a counterparty other than a member of the Charter Group to
Dispose of such assets or Wholly Owned Subsidiary is in effect at the time of
such contribution, (iii) such Disposition is consummated in accordance with
Section 7.5(f) within five Business Days of such contribution or, if such
Disposition is not so consummated, then within eight Business Days of such
contribution such contribution is reversed or such Wholly Owned Subsidiary
complies with Section 6.9 and (iv) such Wholly Owned Subsidiary shall not make
any Investments with such assets or the proceeds thereof, including pursuant to
Section 7.7(e)(ii) or (iv).
 
Notwithstanding anything to the contrary in this Agreement, in no event shall
the sum of (i) the aggregate amount of letters of credit and surety arrangements
(including unreimbursed reimbursement obligations in respect thereof) and
security deposits posted by the Borrower or any of its Subsidiaries in
connection with potential Investments (including pursuant to letters of intent)
and (ii) the aggregate outstanding amount of L/C Obligations, exceed
$350,000,000 at any one time.
 
7.8.  Certain Payments and Modifications Relating to Indebtedness and Management
Fees.  (a) Make or offer to make any payment, prepayment, repurchase, purchase
or redemption in respect of, or otherwise optionally or voluntarily defease or
segregate funds with respect to (collectively, “prepayment”), any Specified
Long-Term Indebtedness, the CCO Senior Notes or, unless otherwise agreed by the
Administrative Agent, Indebtedness under the CCVIII Credit Agreement, other than
(i) the payment of scheduled interest payments required to be made in cash, (ii)
the prepayment of Specified Subordinated Debt with the proceeds of other
Specified Long-Term Indebtedness or of Loans or with cash on hand, (iii) the
prepayment of any Specified Long-Term Indebtedness or the CCO Senior Notes with
the proceeds of other Specified Long-Term Indebtedness, so long as such new
Indebtedness has terms no less favorable to the interests of the Borrower and
the Lenders than those applicable to the Indebtedness being refinanced, (iv) the
prepayment of any Specified Long-Term Indebtedness or the CCO Senior Notes with
the proceeds of capital contributions made to Holdings, and then contributed to
the Borrower, in each case in the form of common equity, (v) the prepayment of
any Specified Long-Term Indebtedness or the CCO Senior Notes effected solely by
exchanging such debt for Indebtedness of a Qualified Parent Company, and (vi)
the prepayment of Indebtedness under the CCVIII Credit Agreement
 
61

--------------------------------------------------------------------------------


 
with the Net Cash Proceeds of assets Disposed of by, or any Recovery Event at,
CC VIII Operating, LLC or any of its Subsidiaries.
 
(b)  Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to any of the terms of any
Specified Long-Term Indebtedness or the CCO Senior Note Indenture other than any
such amendment, modification, waiver or other change that (i) would extend the
maturity or reduce the amount of any payment of principal thereof or reduce the
rate or extend any date for payment of interest thereon or is immaterial to the
interests of the Lenders and (ii) does not involve the payment of a consent fee.
 
(c)  Make or agree to make any payment in respect of management fees to any
Person, directly or indirectly, other than (i) to the Borrower or a Wholly Owned
Subsidiary Guarantor and (ii) any amounts required to be paid or reimbursed to
the manager under the Management Fee Agreement with respect to actual costs,
fees, expenses, and other similar amounts thereunder, without any mark-up or
premium.
 
(d)  Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Management Fee Agreement, other than any such amendment, modification, waiver or
other change that (i) (x) would extend the due date or reduce (or increase to
the amount permitted by Section 7.8(c)) the amount of any payment thereunder or
(y) does not adversely affect the interests of the Lenders (it being understood
that a change in the manager thereunder to another member of the Charter Group
does not adversely affect the interests of the Lenders) and (ii) does not
involve the payment of a consent fee.
 
(e)  (i) Assign any of its rights or obligations, or any amounts owing to it,
under the CCVIII Credit Agreement (other than pursuant to Liens permitted by
Section 7.3(g), (h) or (o)) or (ii) amend, modify, waive or otherwise change any
of the terms thereof in a manner that could materially and adversely affect the
interests of the Lenders, in each case without the prior written consent of the
Administrative Agent.
 
7.9.  Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than transactions between or among Holdings, the Borrower or any
Subsidiary Guarantor) unless such transaction is (a) not prohibited under this
Agreement and (b) upon fair and reasonable terms no less favorable to the
Borrower or such Subsidiary, as the case may be, than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate. The
foregoing restrictions shall not apply to transactions expressly permitted by
Section 7.6, Section 7.7(h) or Section 7.8(c) or amounts paid under the
Management Fee Agreement.
 
7.10.  Sales and Leasebacks. Enter into any arrangement (other than pursuant to
the LaGrange Documents) with any Person (other than Subsidiaries of the
Borrower) providing for the leasing by the Borrower or any Subsidiary of real or
personal property that has been or is to be sold or transferred by the Borrower
or such Subsidiary to such Person or to any other Person to whom funds have been
or are to be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary unless, after giving effect
thereto, the aggregate outstanding amount of Attributable Debt does not exceed
$175,000,000.
 
7.11.  Changes in Fiscal Periods. Permit the fiscal year of the Borrower to end
on a day other than December 31 or change the Borrower’s method of determining
fiscal quarters.
 
62

--------------------------------------------------------------------------------


 
7.12.  Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of Holdings, the
Borrower or any of its Subsidiaries to create, incur, assume or suffer to exist
any Lien upon any of its property or revenues, whether now owned or hereafter
acquired, to secure obligations under this Agreement or the other Loan Documents
(regardless of amount) other than (a) this Agreement and the other Loan
Documents, (b) any agreements governing any purchase money Liens or Capital
Lease Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby), (c)
pursuant to Contractual Obligations assumed in connection with Investments (but
not created in contemplation thereof) so long as the maximum aggregate
liabilities of Holdings, the Borrower and its Subsidiaries pursuant thereto do
not exceed $10,000,000 at any time, (d) any agreement governing Indebtedness of
Holdings permitted hereby, or Indebtedness of a Qualified Parent Company, so
long as such restrictions are no more onerous in any material respect than those
contained in the CCH Senior Note Indenture as in effect on the Restatement
Effective Date (other than restrictions based on satisfying a leverage ratio
condition), (e) the prohibitions and limitations on the LaGrange Entities
pursuant to the LaGrange Documents, (f) pursuant to agreements governing
Indebtedness assumed in connection with the acquisition of any Person that
becomes a Subsidiary pursuant to Section 7.7(f) or (h) so long as such
Indebtedness is permitted under Section 7.2(f) or (l) and such Indebtedness was
not created or incurred in contemplation of such acquisition and such
restrictions apply only to such acquired Subsidiary and its Subsidiaries, (g) as
contained in the documents governing Indebtedness permitted under Section 7.2(g)
as in effect on the Restatement Effective Date, (h) as contained in the CCO
Senior Note Indenture as in effect on the Restatement Effective Date or in any
other agreement governing Indebtedness secured by Liens described in Section
7.3(o) so long as such restrictions are no more onerous in any material respect
than those contained in the CCO Senior Note Indenture as in effect on the
Restatement Effective Date, (i) as contained in any QPC Indenture as in effect
on the Restatement Effective Date, (j) customary provisions in leases and
licenses entered into in the ordinary course of business or as required in any
franchise permit, (k) customary restrictions in an agreement to Dispose of
assets in a transaction permitted under Section 7.5 solely to the extent that
such restriction applies solely to the assets to be so Disposed and (l) as
contained in the Silo Credit Agreements or the Silo Guarantee and Collateral
Agreements as in effect on the Restatement Effective Date.
 
7.13.  Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Equity Interests of such Subsidiary held by, or pay any
Indebtedness owed to, the Borrower or any other Subsidiary of the Borrower, (b)
make loans or advances to, or other Investments in, the Borrower or any other
Subsidiary of the Borrower or (c) transfer any of its assets to the Borrower or
any other Subsidiary of the Borrower, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Equity Interests or assets of
such Subsidiary in a transaction otherwise permitted by this Agreement, (iii)
any restrictions referred to in clauses (a), (b) and (c) above contained in the
CCH Senior Note Indenture as in effect on the Restatement Effective Date or in
any other agreement governing Indebtedness (including Indebtedness of a
Qualified Parent Company) so long as such restrictions are no more onerous in
any material respect than those contained in the CCH Senior Note Indenture as in
effect on the Restatement Effective Date (other than restrictions based on
satisfying a leverage ratio condition or equity proceeds and capital
contributions baskets), (iv) the encumbrances and restrictions on the LaGrange
Entities pursuant to the LaGrange Documents, (v) any restrictions contained in
documents governing Indebtedness permitted under Section 7.2(e), 7.2(i) or
7.2(l) so long as such restrictions are no more onerous in any material respect
than those contained in the Loan Documents or the CCO Senior Note Indenture,
(vi) any restrictions contained in agreements governing Indebtedness assumed in
connection with the acquisition of any Person that becomes a Subsidiary pursuant
to Section 7.7(f) or (h) so long as such Indebtedness is permitted under
 
63

--------------------------------------------------------------------------------


 
Section 7.2(f) or (l) and such Indebtedness was not created or incurred in
contemplation of such acquisition and such restrictions apply only to such
acquired Subsidiary and its Subsidiaries, (vii) restrictions contained in the
documents governing Indebtedness permitted under Section 7.2(g) as in effect on
the Restatement Effective Date, (viii) restrictions contained in the CCO Senior
Note Indenture as in effect on the Restatement Effective Date or in any other
agreement governing Indebtedness secured by Liens described in Section 7.3(o) so
long as such restrictions are no more onerous in any material respect than those
contained in the CCO Senior Note Indenture as in effect on the Restatement
Effective Date, (ix) restrictions contained in any QPC Indenture as in effect on
the Restatement Effective Date, (x) restrictions contained in the organizational
documents of CC VIII, LLC, and other documents governing the CCVIII Interest,
(xi) customary restrictions in an agreement to Dispose of assets in a
transaction permitted under Section 7.5 to the extent that such restriction
applies solely to such assets, (xii) customary anti-assignment provisions in
leases and licenses entered into in the ordinary course of business or as
required in any franchise permit, (xiii) restrictions governing Indebtedness
permitted under Section 7.2(d) to the extent prohibiting transfers of the assets
financed with such Indebtedness, and (xiv) restrictions contained in the Silo
Credit Agreements as in effect on the Restatement Effective Date.
 
7.14.  Lines of Business; Holding Company Status. (a) Enter into any business,
either directly or through any Subsidiary, except for (i) those businesses in
which the Borrower and its Subsidiaries are engaged on the Restatement Effective
Date and (ii) businesses which are reasonably similar or related thereto or
reasonable extensions thereof (collectively, “Permitted Lines of Business”).
 
(b)  In the case of the Borrower, (i) conduct, transact or otherwise engage in,
or commit to conduct, transact or otherwise engage in, any business or
operations other than those incidental to its ownership of the Equity Interests
of other Persons (including cash management and related investing activities) or
(ii) own, lease, manage or otherwise operate any properties or assets other than
(x) Equity Interests of other Persons (including cash management and related
investing activities), (y) Intercompany Obligations and (z) temporary ownership
of assets (pending contribution to a Subsidiary Guarantor) other than real
estate, fixtures or franchise agreements; provided that, for the avoidance of
doubt, this paragraph (b) shall not prohibit the Borrower from entering into
Commercial Contracts.
 
(c)  In the case of Holdings, (i) conduct, transact or otherwise engage in,
commit to conduct, transact or otherwise engage in any business or operations
other than those incidental to its ownership of the Equity Interests of the
Borrower or of any other Person, (ii) own, lease, manage or otherwise operate
any properties or assets other than Equity Interests of the Borrower,
Intercompany Obligations, Indebtedness owing by any Person and the Equity
Interests of any other Person, (iii) incur any obligations or liabilities other
than obligations under the Loan Documents, Indebtedness under Section 7.2(i) or
(k) and other customary obligations incidental to its existence and ownership
and liabilities and obligations related to the purchase or ownership of
Indebtedness that it is not prohibited from purchasing or owning pursuant to any
Loan Document or (iv) use any proceeds or amounts received from the Borrower or
any of its Subsidiaries for purposes of enabling it to effect any transaction
prohibited under Section 7.7(h)(ii).
 
(d)  In the case of Charter Communications Operating Capital Corp., (i) conduct,
transact or otherwise engage in, commit to conduct, transact or otherwise engage
in any business or operations, (ii) own, lease, manage or otherwise operate any
properties or assets or (iii) incur any obligations or liabilities other than
obligations under the Loan Documents, Indebtedness under Section 7.2(e) or (k)
and other customary obligations incidental to its existence.
 
7.15.  Investments in the Borrower. In the case of Holdings, make any Investment
in the Borrower other than in the form of a capital contribution, a loan so long
as such loan is evidenced by a
 
64

--------------------------------------------------------------------------------


 
note and pledged to the Administrative Agent pursuant to the Guarantee and
Collateral Agreement or a Guarantee Obligation in respect of any obligation of
the Borrower.
 
SECTION 8.    EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a)  the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or
 
(b)  any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
 
(c)  any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings and the Borrower only), Section 6.7(a), Section 6.10 or Section 7 of
this Agreement or Sections 6.4 and 6.5(b) of the Guarantee and Collateral
Agreement; or
 
(d)   any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or
 
(e)  Holdings, the Borrower or any of its Subsidiaries shall (i) default in
making any payment of any principal of any Indebtedness (including, without
duplication, any Guarantee Obligation in respect of Indebtedness, but excluding
the Loans) on the scheduled or original due date with respect thereto or (ii)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (iii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that, a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clause (i), (ii) or (iii) of this paragraph (e) shall have occurred
and be continuing with respect to such Indebtedness the outstanding aggregate
principal amount of which exceeds $50,000,000; or
 
(f)  any Designated Holding Company other than Holdings shall (i) default in
making any payment of any principal of any Indebtedness (including, without
duplication, any Guarantee Obligation in respect of Indebtedness) on the
scheduled or original due date with
 
65

--------------------------------------------------------------------------------


 
respect thereto or (ii) default in making any payment of any interest on any
such Indebtedness or default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, if such default or other event or
condition, in each case with respect to this clause (ii), results in the
acceleration of such Indebtedness prior to its stated maturity or (in the case
of any such Indebtedness constituting a Guarantee Obligation) causes such
Indebtedness to become payable; provided, that a default, event or condition
described in clause (i) or (ii) of this paragraph (f) shall not at any time
constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clause (i) or (ii) of this
paragraph (f) shall have occurred and be continuing with respect to such
Indebtedness the outstanding aggregate principal amount of which exceeds
$200,000,000; or
 
(g)  (i) any Designated Holding Company, the Borrower or any of its Subsidiaries
shall commence any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of their
assets or any Designated Holding Company, the Borrower or any of its
Subsidiaries shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against any Designated Holding Company, the
Borrower or any of its Subsidiaries any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Designated Holding Company, the Borrower or any of its
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Designated
Holding Company, the Borrower or any of its Subsidiaries shall take any action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clause (i), (ii), or (iii) above; or (v) any
Designated Holding Company, the Borrower or any of its Subsidiaries shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or
 
(h)   (i) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Plan or any Lien
in favor of the PBGC or a Plan shall arise on the assets of any Loan Party or
any Commonly Controlled Entity, (ii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iii) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA or
(iv) any Loan Party or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Required Lenders is likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan; and in each case in clauses (i) through (iv) above, such
event or condition, together with all other such events or conditions, if any,
could, in the sole judgment of the Required Lenders, reasonably be expected to
have a Material Adverse Effect; or
 
66

--------------------------------------------------------------------------------


 
(i)  one or more judgments or decrees shall be entered against Holdings, the
Borrower or any of its Subsidiaries involving in the aggregate a liability (to
the extent not paid or fully covered by insurance as to which the relevant
insurance company has not declined coverage) of $50,000,000 or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 30 days from the entry thereof; or
 
(j)  (i) the Guarantee and Collateral Agreement shall cease, for any reason
(other than the gross negligence or willful misconduct of the Administrative
Agent), to be in full force and effect with respect to any material portion of
the Collateral, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or (ii) any Lien created by the Guarantee and Collateral Agreement shall
cease to be enforceable and of the same effect and priority purported to be
created thereby with respect to any material portion of the Collateral (other
than in connection with releases in accordance with Section 10.14) or any Loan
Party or any Affiliate of any Loan Party shall so assert; or
 
(k)  (i) the Paul Allen Group shall cease to have the power, directly or
indirectly, to vote or direct the voting of Equity Interests having at least 35%
(determined on a fully diluted basis) of the ordinary voting power for the
management of the Borrower; (ii) the consummation of any transaction (including,
without limitation, any merger or consolidation) the result of which is that any
“person” or “group” (as such terms are used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), other than the Paul Allen Group
has the power, directly or indirectly, to vote or direct the voting of Equity
Interests having more than 35% (determined on a fully diluted basis) of the
ordinary voting power for the management of the Borrower, unless the Paul Allen
Group has the power, directly or indirectly, to vote or direct the voting of
Equity Interests having a greater percentage (determined on a fully diluted
basis) of the ordinary voting power for the management of the Borrower than such
“person” or “group”, (iii) a Specified Change of Control shall occur; or (iv)
the Borrower shall cease to be a direct Wholly Owned Subsidiary of Holdings
(other than in connection with an issuance or sale of Equity Interests in the
Borrower to CCH; provided that (x) such Equity Interests are contributed to
Holdings on the date of such issuance and (y) no DHC Default shall have occurred
and be continuing or result therefrom); or
 
(l)   the Borrower or any of its Subsidiaries shall have received a notice of
termination or suspension with respect to any of its CATV Franchises or CATV
Systems from the FCC or any Governmental Authority or other franchising
authority or the Borrower or any of its Subsidiaries or the grantors of any CATV
Franchises or CATV Systems shall fail to renew such CATV Franchises or CATV
Systems at the stated expiration thereof (in each case other than (x) as a
result of changes in law or regulation or other circumstances which result in
any CATV Franchise no longer being required in connection with operation of the
relevant CATV System or (y) at a time when such CATV Franchise is not required
for operation of such CATV System) if the percentage represented by such CATV
Franchises or CATV Systems and any other CATV Franchises or CATV Systems which
are then so terminated, suspended or not renewed of Consolidated Operating Cash
Flow for the 12-month period preceding the date of the termination, suspension
or failure to renew, as the case may be, (giving pro forma effect to any
acquisitions or Dispositions that have occurred since the beginning of such
12-month period as if such acquisitions or Dispositions had occurred at the
beginning of such 12-month period), would exceed 10%, unless (i) an alternative
CATV Franchise or CATV System in form and substance reasonably satisfactory to
the Required Lenders shall have been procured and come into effect prior to or
concurrently with the termination or expiration date of such terminated,
suspended or non-renewed CATV Franchise or CATV System or (ii) the Borrower or
such Subsidiary continues to operate and retain the
 
67

--------------------------------------------------------------------------------


 
revenues received from such systems after the stated termination or expiration
and is engaged in negotiations to renew or extend such franchise rights and
obtains such renewal or extension within one year following the stated
termination or expiration, provided that such negotiations have not been
terminated by either party thereto, such franchise rights or the equivalent
thereof have not been awarded on an exclusive basis to a third Person and no
final determination (within the meaning of Section 635 of the Communications Act
of 1934, as amended) has been made that the Borrower or such Subsidiary is not
entitled to the renewal or extension thereof; or
 
(m)   DHC Debt and/or Indebtedness of the Borrower or any of its Subsidiaries
(excluding any such debt that has been defeased in accordance with its terms and
debt under this Agreement) in an aggregate amount in excess of $500,000,000
shall remain outstanding on the date that is three months prior to the stated
maturity of such Indebtedness; or
 
(n)   except as required or otherwise expressly permitted in this Agreement (i)
in the case of any Designated Holding Company or any Non-Recourse Subsidiary,
fail to satisfy customary formalities with respect to organizational
separateness, including, without limitation, (A) the maintenance of separate
books and records and (B) the maintenance of separate bank accounts in its own
name; (ii) in the case of any Designated Holding Company or any Non-Recourse
Subsidiary, fail to act solely in their own names or the names of their managers
and through authorized officers and agents; (iii) in the case of the Borrower or
any of its Subsidiaries, make or agree to make any payment to a creditor of any
Designated Holding Company or any Non-Recourse Subsidiary in its capacity as
such; or (iv) in the case of any Designated Holding Company, any Non-Recourse
Subsidiary, the Borrower or any of its Subsidiaries, (x) commingle any money or
other assets of any Designated Holding Company or any Non-Recourse Subsidiary
with any money or other assets of the Borrower or any of its Subsidiaries or (y)
take any action, or conduct its affairs in a manner, which could reasonably be
expected to result in the separate organizational existence of each Designated
Holding Company or each Non-Recourse Subsidiary from the Borrower and its
Subsidiaries being ignored under any circumstance, and such failure, action,
agreement, event, condition or circumstance described in any clause of this
paragraph (n) shall continue unremedied for a period of 30 days after notice to
the Borrower from the Administrative Agent or the Required Lenders;
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Commitments to be terminated forthwith, whereupon the Commitments
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
paragraph,
 
68

--------------------------------------------------------------------------------


 
the Borrower shall at such time deposit in a cash collateral account opened by
the Administrative Agent an amount equal to the aggregate then undrawn and
unexpired amount of such Letters of Credit. Amounts held in such cash collateral
account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other obligations of the Borrower hereunder and under
the other Loan Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all Reimbursement Obligations shall have been satisfied
and all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto). Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.
 
Notwithstanding anything to the contrary herein, no Default or Event of Default
shall be deemed to occur pursuant to Section 8(e) or 8(f), and no DHC Default
shall be deemed to occur, due to the existence of (a) a “Default” or “Event of
Default” under any indenture as in effect on the Restatement Effective Date
governing DHC Debt, or any acceleration of, or any attempt to accelerate, such
DHC Debt, in each case resulting solely from the existence of the provisions
contained in Section 7 of the Senior Note Intercreditor Agreement, or (b) any
cross-default, cross-acceleration or similar provision in any Indebtedness of
any Qualified Parent Company that is applicable, or is invoked, solely as a
result of the circumstances described in clause (a) above, in each case so long
as (i) the Borrower is in compliance with the provisions of Section 11.04 of the
CCO Senior Note Indenture and (ii) no enforcement action against the assets of
Holdings, the Borrower or any of its Subsidiaries by or on behalf of the holders
of any such DHC Debt has occurred in respect of any judgment, decree or similar
pronouncement, interim, final or otherwise, in connection with the foregoing,
unless such enforcement action has been effectively stayed within 30 days from
the entry thereof; provided, that a Default and an Event of Default shall
nevertheless be deemed to be in existence if (x) the Second Lien Guarantees (as
defined in the Senior Note Intercreditor Agreement) are not automatically
released ab initio at the time and in the manner contemplated by Section 11.04
of the CCO Senior Note Indenture or (y) substantially concurrently with such
release, any acceleration or attempted acceleration described above is not
rescinded. It is understood that this paragraph does not apply to any
cross-default, cross-acceleration or similar provision in any Indebtedness other
than Indebtedness of any Qualified Parent Company.
 
SECTION 9.    THE AGENTS
 
9.1.  Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.
 
9.2.  Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by it with reasonable care.
 
69

--------------------------------------------------------------------------------


 
9.3.  Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agents under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of any Loan Party a party thereto to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
 
9.4.  Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Holdings or the Borrower), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.
 
9.5.  Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, Holdings or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
 
9.6.  Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender
 
70

--------------------------------------------------------------------------------


 
represents to the Agents that it has, independently and without reliance upon
any Agent or any other Lender, and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon any Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.
 
9.7.  Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by Holdings or the Borrower and without
limiting the obligation of Holdings or the Borrower to do so), ratably according
to their respective Aggregate Exposure Percentages in effect on the date on
which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Aggregate
Exposure Percentages immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.
 
9.8.  Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.
 
9.9.  Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(g) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative
 
71

--------------------------------------------------------------------------------


 
Agent’s rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement or any holders of
the Loans. If no successor agent has accepted appointment as Administrative
Agent by the date that is 30 days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Required Lenders appoint a successor agent as provided for above.
After any retiring Administrative Agent’s resignation as Administrative Agent,
the provisions of this Section 9 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.
 
9.10.  Documentation Agents and Syndication Agents. The Documentation Agents and
Syndication Agents shall have no duties or responsibilities hereunder in their
capacity as such.
 
SECTION 10.    MISCELLANEOUS
 
10.1.  Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of or
reduce the amount of any amortization payment in respect of any Term Loan,
reduce the stated rate of any interest or fee payable hereunder or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Commitment, in each case without the consent of
each Lender directly affected thereby; (ii) eliminate or reduce any voting
rights under this Section 10.1 or reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release
all or substantially all of the Subsidiary Guarantors from their obligations
under the Guarantee and Collateral Agreement (in each case except in connection
with Dispositions consummated or approved in accordance with the other terms of
this Agreement), in each case without the written consent of all Lenders; (iii)
reduce the percentage specified in the definition of Majority Facility Lenders
with respect to any Facility without the written consent of all Lenders under
such Facility; (iv) reduce the percentage specified in the definition of
Required Coverage Lenders without the written consent of all Revolving Lenders
and all R/T Lenders; (v) amend, modify or waive any provision of Section 9
without the written consent of the Administrative Agent; (vi) amend, modify or
waive any provision of Section 2.4 or 2.5 without the written consent of the
Swingline Lender; (vii) amend, modify or waive any provision of Section 3
without the written consent of each affected Issuing Lender; or (viii) amend,
modify or waive any provision of Section 7.1(b) without the written consent of
the Required Coverage Lenders. Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Agents and all future holders
of the Loans. In the case of any waiver, the Loan Parties, the Lenders and the
Agents shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver
 
72

--------------------------------------------------------------------------------


 
shall extend to any subsequent or other Default or Event of Default, or impair
any right consequent thereon. It is understood that, with respect to any voting
required by this Section 10.1, all members of a particular Specified
Intracreditor Group shall vote as a single unit.
 
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing or modification of all outstanding Term Loans (“Replaced Term
Loans”) with a replacement term loan facility hereunder (“Replacement Term
Loans”), provided that (a) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Replaced Term
Loans, (b) the Applicable Margin for such Replacement Term Loans shall not be
higher than the Applicable Margin for such Replaced Term Loans, (c) the weighted
average life to maturity of such Replacement Term Loans shall not be shorter
than the weighted average life to maturity of such Replaced Term Loans at the
time of such refinancing and (d) all other terms applicable to such Replacement
Term Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Replaced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.
 
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Revolving Commitments (as defined below) to
permit the replacement or modification of all outstanding Revolving Commitments
(“Replaced Revolving Commitments”) with a replacement revolving credit facility
hereunder (“Replacement Revolving Commitments”), provided that (a) the aggregate
amount of such Replacement Revolving Commitments shall not exceed the aggregate
amount of such Replaced Revolving Commitments, (b) such Replacement Revolving
Commitments shall not have a scheduled termination or any scheduled reductions
prior to April 27, 2010 and (c) all other terms applicable to such Replacement
Revolving Commitments shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Revolving Commitments than, those
applicable to such Replaced Revolving Commitments, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest final maturity of the Term Loans.
 
10.2.  Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
electronic mail), and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when delivered, or three (3) Business
Days after being deposited in the mail, postage prepaid, or, in the case of
telecopy notice, when received, addressed as follows in the case of Holdings,
the Borrower and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:
 
Any Loan Party:
c/o Charter Communications Holdings, LLC
12405 Powerscourt Drive
St. Louis, Missouri 63131
Attention: Treasurer
Telecopy: (314) 965-6492
Telephone: (314) 543-2474
Email: eloise.schmitz@chartercom.com
 
and
 
Attention: General Counsel

 
 
73

--------------------------------------------------------------------------------


 
 

  Telecopy: (314) 965-8793
Telephone: (314) 543-2308
Email: grier.raclin@chartercom.com
 
with a copy to:
 
Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, NY 10166-0193
Attention: Joerg H. Esdorn
Telecopy: (212) 351-5276
Telephone: (212) 351-3851
Email: jesdorn@gibsondunn.com 
   
The Administrative Agent:
JPMorgan Chase Bank
1111 Fannin Street, 10th Floor
Houston, Texas 77002
Attention: Shadia Aminu
Telecopy: (713) 750-2358
Telephone: (713) 750-7933
Email: shadia.o.aminu@jpmchase.com
 
 

 
provided that (a) any notice, request or demand to or upon the Administrative
Agent or the Lenders shall not be effective until received and (b) any failure
to deliver a notice, request or demand made to or upon any Loan Party to the
second and third addressees identified above under “Any Loan Party:” shall not
affect the effectiveness thereof.
 
10.3.  No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
10.4.  Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
 
10.5.  Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, or waiver or
forbearance of, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of one firm of counsel to the
Administrative Agent and filing and recording fees and expenses, (b) to pay or
reimburse each Lender and each Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights, privileges,
powers or remedies under this Agreement, the other Loan Documents and any such
other documents, including the fees and disbursements of one firm of counsel
selected by the Administrative Agent, together with any special or local
counsel, to the
 
74

--------------------------------------------------------------------------------


 
Administrative Agent and not more than one other firm of counsel to the Lenders,
(c) to pay, indemnify, and hold each Lender and each Agent harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other taxes, if any,
that may be payable or determined to be payable in connection with the execution
and delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, (d) if any Event of Default shall have occurred, to
pay or reimburse all reasonable fees and expenses of a financial advisor engaged
on behalf of, or for the benefit of, the Agents and the Lenders accruing from
and after the occurrence of such Event of Default, (e) to pay, indemnify, and
hold each Lender, each Agent, their advisors and affiliates and their respective
officers, directors, trustees, employees, agents and controlling persons (each,
an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of Holdings, the Borrower any of its Subsidiaries or any of the
Properties and the reasonable fees and expenses of legal counsel in connection
with claims, actions or proceedings by any Indemnitee against any Loan Party
under any Loan Document, and (f) to pay, indemnify, and hold each Indemnitee
harmless from and against any actual or prospective claim, litigation,
investigation or proceeding relating to any of the matters described in clauses
(a) through (d) above, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding, and regardless of
whether such claim, investigation, litigation or proceeding is brought by any
Loan Party, its directors, shareholders or creditors or an Indemnitee, whether
or not any Indemnitee is a party thereto and whether or not the Restatement
Effective Date has occurred) and the reasonable fees and expenses of legal
counsel in connection with any such claim, litigation, investigation or
proceeding (all the foregoing in clauses (e) and (f), collectively, the
“Indemnified Liabilities”), provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final non-appealable decision
of a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Indemnitee. Without limiting the foregoing, and to
the extent permitted by applicable law, the Borrower agrees not to assert and to
cause its Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to so waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 10.5 shall
be payable not later than 15 days after written demand therefor. Statements
payable by the Borrower pursuant to this Section 10.5 shall be submitted to
Eloise E. Schmitz (Telephone No. (314) 543-2474) (Telecopy No. (314) 965-6492),
at the address of the Borrower set forth in Section 10.2, or to such other
Person or address as may be hereafter designated by the Borrower in a written
notice to the Administrative Agent. The agreements in this Section 10.5 shall
survive repayment of the Loans and all other amounts payable hereunder.
 
10.6.  Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.
 
75

--------------------------------------------------------------------------------


 
(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent of:


(A) the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
(I) a Lender, an affiliate of a Lender, an Approved Fund (as defined below),
other than in the case of any assignment of a Commitment to an Assignee that is
not already a Revolving Lender or an R/T Lender, or (II) if an Event of Default
has occurred and is continuing, any other Person; and


(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Administrative Agent shall be required
for an assignment of all or any portion of a Term Loan to a Lender, an Affiliate
of a Lender or an Approved Fund.


(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, (x) the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(as of the trade date specified in the Assignment and Assumption with respect to
such assignment or, if no trade date is so specified, as of the date such
Assignment and Assumption is delivered to the Administrative Agent) shall not be
less than $5,000,000, in the case of the Revolving Facility ($1,000,000 if the
Assignee is a Lender, an affiliate of a Lender or an Approved Fund) or,
$1,000,000 in the case of the Term Facility, the R/T Facility or the Incremental
Term Facility ($250,000 if the Assignee is a Lender, an affiliate of a Lender or
an Approved Fund) and (y) the Aggregate Exposure of such assigning Lender shall
not fall below $3,000,000 in the case of the Revolving Facility ($1,000,000 if
the Assignee is a Lender, an affiliate of a Lender or an Approved Fund) or
$1,000,000 in the case of in the case of the Term Facility, the R/T Facility or
the Incremental Term Facility ($250,000 if the Assignee is a Lender, an
affiliate of a Lender or an Approved Fund), unless, in each case, each of the
Borrower and the Administrative Agent otherwise consent provided that (1) no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing and (2) such amounts shall be aggregated in respect
of each Lender and its affiliates or Approved Funds, if any;


(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and


(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.


For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.
 
76

--------------------------------------------------------------------------------


 
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obliga-tions under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.16,
2.17, 2.18 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.


(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.


(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


(c)(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, the Issuing Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that (1)
requires the consent of each Lender directly affected thereby pursuant to the
proviso to the second sentence of Section 10.1 and (2) directly affects such
Participant. Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.16, 2.17,
2.18 and 10.5 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7(b) as though it were a Lender, provided such Participant shall be
subject to Section 10.7(a) as though it were a Lender.


(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the
 
77

--------------------------------------------------------------------------------


 
Borrower’s prior written consent. Any Participant that is a Non-U.S. Lender
shall not be entitled to the benefits of Section 2.17 unless such Participant
complies with Section 2.17(d).


(d)  Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.


(e) The Borrower, at the Borrower’s sole expense, upon receipt of written notice
from the relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (d) above.
 
(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each of Holdings, the Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.
 
10.7.  Adjustments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefitted Lender”) shall
receive any payment of all or part of the amounts owing to it hereunder, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 8(e), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of the amounts owing
to such other Lender hereunder, such Benefitted Lender shall purchase for cash
from the other Lenders a participating interest in such portion of the amounts
owing to each such other Lender hereunder, or shall provide such other Lenders
with the benefits of any such collateral, as shall be necessary to cause such
Benefitted Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefitted
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.
 
(b)  In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to Holdings or the Borrower,
any such notice being expressly waived by Holdings and the Borrower to the
extent permitted by applicable law, upon any amount becoming due and payable by
Holdings or the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of Holdings or the Borrower,
as the case may be. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made
 
78

--------------------------------------------------------------------------------


 
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
 
10.8.  Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
 
10.9.  Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
10.10.  Integration. This Agreement and the other Loan Documents represent the
agreement of Holdings, the Borrower, the Agents and the Lenders with respect to
the subject matter hereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.
 
10.11.  GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
10.12.  Submission to Jurisdiction; Waivers. Each of Holdings and the Borrower
hereby irrevocably and unconditionally:
 
(a)  submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;
 
(b)  consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
 
(c)  agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or the
Borrower, as the case may be at its address set forth in Section 10.2 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto;
 
(d)  agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
 
79

--------------------------------------------------------------------------------


 
(e)  waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
 
10.13.  Acknowledgments. Each of Holdings and the Borrower hereby acknowledges
that:
 
(a)  it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
 
(b)  neither any Agent nor any Lender has any fiduciary relationship with or
duty to Holdings or the Borrower arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between the
Agents and Lenders, on one hand, and Holdings and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
 
(c)  no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Agents and the Lenders or among Holdings the Borrower and the Agents and the
Lenders.
 
10.14.  Release of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
and is hereby required to promptly take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 10.1
or (ii) under the circumstances described in paragraph (b) below. Any such
release of Collateral may be effected pursuant to a Release or such other
documentation as shall be reasonably acceptable to the Administrative Agent.


(b)  At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than (i) obligations under or in
respect of Hedge Agreements and (ii) contingent indemnification obligations)
shall have been paid in full, the Commitments have been terminated and no
Letters of Credit shall be outstanding, the Collateral shall be released from
the Liens created by the Guarantee and Collateral Agreement, and the Guarantee
and Collateral Agreement and all obligations (other than those expressly stated
to survive such termination) of the Administrative Agent and each Loan Party
under the Guarantee and Collateral Agreement shall terminate, all without
delivery of any instrument or performance of any act by any Person.
 
10.15.  Confidentiality. Each Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential; provided that
nothing herein shall prevent any Agent or any Lender from disclosing any such
information (a) to any Agent, any Lender or any affiliate of any Lender or any
Approved Fund, (b) to any Transferee or prospective Transferee that agrees to
comply with the provisions of this Section, (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates who have a need to know, (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) in connection with the exercise
 
80

--------------------------------------------------------------------------------


 
of any remedy hereunder or under any other Loan Document, (j) to any creditor or
direct or indirect contractual counterparty in swap agreements or such creditor
or contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section 10.15), (k) to a Person that is an
investor or prospective investor in a Securitization that agrees that its access
to information regarding the Borrower and the Loans is solely for purposes of
evaluating an investment in such Securitization (so long as such Person agrees
to be bound by the provisions of this Section 10.15), or (l) to a Person that is
a trustee, collateral manager, servicer, noteholder or secured party in a
Securitization in connection with the administration, servicing and reporting on
the assets serving as collateral for such Securitization (so long as such Person
agrees to be bound by the provisions of this Section 10.15).


Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.


All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.


10.16.  WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, THE AGENTS AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.
 
10.17.  USA Patriot Act. Each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.
 
10.18.  Specified Hedge Agreements. Each Lender party to a Specified Hedge
Agreement that is secured by the Liens created by any Silo Guarantee and
Collateral Agreement (as defined in the Existing Credit Agreement) hereby agrees
that, effective on the Restatement Effective Date, such Liens shall cease to
secure such Specified Hedge Agreement and that neither such circumstance nor the
termination or modification of any such Guarantee and Collateral Agreement or
any Silo Credit Agreement (as defined in the Existing Credit Agreement) shall
give rise to a default, termination event or other remedy under such Specified
Hedge Agreement (it being understood that such Specified Hedge Agreement shall
continue to be secured by the Liens created by the Guarantee and Collateral
Agreement).


10.19.  Waivers and Consents under the Existing Credit Agreement. Each Lender
hereby waives the provisions of Sections 2.8 and 2.15(b) of the Existing Credit
Agreement to the extent
 
81

--------------------------------------------------------------------------------


 
necessary to permit the transactions contemplated hereby. In connection
therewith, each Lender consents and agrees that (a) no prior notice shall be
required to be given to prepay Term Loans under the Existing Credit Agreement so
long as the Borrower pays all amounts required to be paid under Section 2.18
thereof and (b) payments of principal, fees and interest in respect of any Term
Loans under the Existing Credit Agreement shall not be required to be made by
the Borrower pro rata as set forth in Section 2.15(b) thereof.

 

82

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
CCO HOLDINGS, LLC
 
By: _/s/ Eloise E. Schmitz__________________
Name: Eloise E. Schmitz
Title:  Senior Vice President
 
CHARTER COMMUNICATIONS OPERATING, LLC
 
By:_/s/ Eloise E. Schmitz__________________
Name: Eloise E. Schmitz
Title:  Senior Vice President
 

 


--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Syndication Agent
 
By: _/s/ Tracey Navin Ewing________________
Name: Tracey Navin Ewing
Title:  Vice President
 

 


--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as a Syndication Agent
 
By: _/s/ F.A. Zagar__________________
Name: F.A. Zagar
Title: Senior Vice President
 

 


--------------------------------------------------------------------------------



CREDIT SUISSE SECURITIES (USA) LLC, as a Documentation Agent
 
By: _/s/ Lauri Sivaslian_________________
Name: Lauri Sivaslian
Title: Managing Director
 


 

 


--------------------------------------------------------------------------------



DEUTSCHE BANK SECURITIES INC., as a Documentation Agent
 
By: _/s/ Malcolm Morris__________________
Name: Malcolm Morris
Title: Managing Director
 
By: _/s/ Samir Hussein__________________
Name: Samir Hussein
Title: Director
 


 

 


--------------------------------------------------------------------------------



GENERAL ELECTRIC CAPITAL CORPORATION, as a Documentation Agent
 
By: _/s/ Jason Soto__________________
Name: Jason Soto
Title: Authorized Signatory
 

 


--------------------------------------------------------------------------------



CITICORP NORTH AMERICA, INC., as a Documentation Agent
 
By: _/s/ Maureen Maroney________________
Name: Maureen Maroney
Title: Director
 
